               Case 19-26043-MAM        Doc 48     Filed 02/05/20    Page 1 of 100




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                               West Palm Beach Division

IN RE:

LITESTREAM HOLDINGS, LLC,                            CASE NO. 19-26043-MAM

      Debtor.                                        Chapter 11
_________________________________/

          CREDITOR LENNAR HOMES LLC’S MOTION TO APPOINT TRUSTEE

          Creditor Lennar Homes LLC (“Lennar”) moves pursuant to 11 U.S.C. § 1104 for the

appointment of a Chapter 11 trustee in this case. The debtor, Litestream Holdings, LLC

(“Litestream” or “Debtor”), through its sole manager Paul Rhodes (“Rhodes”): (a) has looted the

company of hundreds of thousands of dollars prior to bankruptcy to the detriment of creditors such

as Lennar; (b) has ceded control and direction of the company to its secured lender; and (c) has

repeatedly made false statements or omissions in its Schedules and Statement of Financial Affairs,

all of which are related to Rhodes’ control and transfers made for his benefit prior to bankruptcy.

Creditors are entitled to a conflict-free fiduciary who will act to maximize value for all

constituencies, which requires appointment of a trustee here. In support of this motion, Lennar

states:

                                        BACKGROUND

          1.    Lennar’s Litigation Against Litestream

          In September 2007, Litestream entered into a contract with a developer to provide

telecommunications, cable and internet services to the Palencia North Master Planned Community

(“Palencia”) in St. Johns County, Florida. In December 2013, the contract was assigned to Lennar.

In exchange for the exclusive right to provide services to the community, Litestream was required

to pay 10% of its gross revenues to Lennar, by January 31 of each year. Litestream failed to make
             Case 19-26043-MAM           Doc 48       Filed 02/05/20    Page 2 of 100




the required payments to Lennar, and in October 2017, Lennar filed a lawsuit against Litestream

(the “Lennar Action”) in St. Johns County Circuit Court (“State Court”).

       At the § 341 Meeting of Creditors, Rhodes, appearing on behalf of the Debtor, claimed that

Litestream elected not to defend the Lennar Action. That is false. After a default was entered,

Litestream moved to set aside the default (to which Lennar agreed) and filed an answer which

asserted multiple affirmative defenses. Litestream also responded to written discovery requests. It

was only after Litestream failed to produce a corporate representative for deposition despite a court

order directing it to do so, and failed to timely employ substitute counsel after its third set of

lawyers withdrew and after yet another default had been entered and vacated, that the State Court

entered a Judicial Default against Litestream in the Lennar Action on February 21, 2019. A copy

of the docket from the Lennar Action is attached as Exhibit “A.”

       A copy of the Judicial Default is attached as Exhibit “B.” In the Default Judgment, the

State Court stated: “The Court finds that Defendant Litestream Holdings, LLC (“Litestream”) has

willfully and contumaciously delayed the progress of this litigation since its inception.” The State

Court then lays out in extensive detail the basis for that finding, starting with Litestream’s failure

to timely respond to the complaint and belated motion to set aside the default, Litestream’s failure

to produce a corporate representative for deposition in defiance of court order, Litestream’s failure

to timely engage substitute counsel despite a court order, the repeated appearances and

withdrawals of counsel, and Litestream’s continuous and contumacious refusal to produce

documents. In conclusion, the State Court stated:

       Litestream’s willful delay and disregard for the rules of procedure and the Court’s
       orders has impeded the Court’s ability to bring this case to any resolution.
       Litestream has successfully delayed this case for nearly 15 months and has wasted
       the resources and time of this Court, Lennar, and counsel for Lennar. This Court
       has now set aside two default judgments against Litestream to afford them the
       opportunity to litigate the merits of this case. However, it is clear that Litestream

                                                  2
               Case 19-26043-MAM        Doc 48       Filed 02/05/20   Page 3 of 100




       has no intention of litigating this case on its merits and intends to continue to
       exercise dilatory tactics to delay these proceedings and disrupt the administration
       of justice.

       Accordingly, the State Court struck Litestream’s pleadings, entered a judicial default, and

set a hearing to determine damages. After hearing, on March 26, 2019, the State Court entered a

Final Judgment in favor of Lennar against Litestream for $188,966.08, directed Litestream to

complete a Fact Information Sheet pursuant to Fla. R. Civ. P. 1.977, and reserved jurisdiction to

enter all orders necessary to carry out the judgment and the court’s orders. A copy is attached as

Exhibit “C.”

       Consistent with its history of contumacious and dilatory behavior, Litestream disregarded

the State Court’s order, and as a result, the State Court entered a further order holding Litestream

in contempt of court, directing Rhodes as CEO to complete the Fact Information Sheet, and setting

a show cause hearing if he failed to do so. A copy of that order is attached as Exhibit “D.” When

Litestream and Rhodes failed to comply and Rhodes failed to appear for the show cause hearing,

the State Court issued a Writ of Bodily Attachment against Rhodes. See Exhibit “E.”

       Meanwhile, Lennar continued to pursue collection of its judgment, including obtaining

writs of garnishment against banks holding funds for the benefit of Litestream, obtaining writs of

garnishment against homeowners’ associations which owed money to Litestream, and moving for

the appointment of a receiver over Litestream. The State Court initially denied Litestream’s motion

for appointment of a receiver due to concern with a potential negative impact on customers

unrelated to the litigation. On November 6, 2019, Lennar filed a motion to reconsider, asking the

State Court to consider the more limited relief of appointing a receiver only with respect to

payments made to Litestream by the Palencia North Homeowners Association. That motion was

set for hearing November 27, 2019.



                                                 3
             Case 19-26043-MAM          Doc 48       Filed 02/05/20   Page 4 of 100




       Litestream filed its Chapter 11 petition on November 23, 2019 before the receiver motion

could be heard. (The State Court, after the petition was filed, entered an order – which Lennar

acknowledges is ineffective due to the automatic stay – granting the motion to appoint receiver).

       2.      Litestream’s Bankruptcy Filings

       Litestream’s petition was filed as a “bare bones” petition. On December 2, 2019,

Litestream filed a motion to maintain existing bank accounts (ECF#6), a motion to use cash

collateral (ECF#7), and a motion to continue utility services (ECF#8). On December 3, 2019,

Litestream filed a Chapter 11 Case Management Summary, reflecting that the company owed

approximately $1.1 million to secured lender Bank United, N.A. (“Bank United”) and

approximately $3.5 million to unsecured creditors, including Lennar. The Court has entered

interim orders on the bank accounts motion (ECF#18) and cash collateral motion (ECF#32).1

       Litestream’s Application for employment of Chapter 11 counsel (ECF#16) and Disclosure

of Compensation (ECF#30) reflect that the $27,000 retainer for retention of Litestream’s Chapter

11 counsel was paid by the secured lender, Bank United, through an advance under its loan

documents.

       Litestream’s Schedules and Statement of Financial Affairs were filed December 23, 2019

(ECF#29). A copy is attached as Exhibit “F.” In Schedule E/F, Litestream’s schedules include an

unsecured claim on behalf of Rhodes in an amount exceeding $1.8 million, representing more than

half of the total $3.5 million of scheduled unsecured claims. Several of the other unsecured claims,

like Lennar’s, appear to have been incurred in 2017 and 2018, if not earlier. Lennar’s claim is




1
 The filings reflect that approximately $70,000 which was in a PNC Bank account garnished pre-
petition by Lennar remains at that bank and is not being used as part of the cash collateral budget.
                                                 4
             Case 19-26043-MAM          Doc 48       Filed 02/05/20   Page 5 of 100




scheduled as “disputed” even though it is the subject of a final judgment from which no appeal

was taken.

       Litestream’s Schedule H lists Cable Bahamas Ltd. and Summit Broadband, Inc. as co-

debtors on the obligation owed to Bank United and does not list any other person or entity as a co-

debtor. In Question 4 of the Statement of Financial Affairs, which requires the debtor to list all

“Payments or transfers of property made within 1 year before filing this case that benefited any

insider,” Litestream responded “None.”

       On January 3, 2020, the U.S. Trustee’s office gave notice of the appointment of an Official

Committee of Unsecured Creditors (“Committee”) (ECF#34). The Committee has taken no action

in the case, and nobody appeared on behalf of the Committee at Litestream’s § 341 Meeting of

Creditors.

       3.      Rhodes’ § 341 Meeting Testimony.

       Rhodes appeared on behalf of Litestream at the § 341 Meeting of Creditors on January 7,

2020. The transcript is attached as Exhibit “G.” Rhodes’ § 341 Meeting testimony reflects that:

       •       Although the Schedules do not identify Rhodes as a co-debtor, and although it was

               not disclosed in the cash collateral motion or any other bankruptcy filings, Rhodes

               individually has personally guaranteed the Bank United debt. (Transcript P50 L23

               – P51 L25).

       •       The decision to put Litestream into Chapter 11 was made by Bank United, the

               secured lender, which preferred that the company’s remaining assets be sold

               through a Chapter 11 case.2 (Transcript P7 L25 – P8 L4: “The bank, BankUnited,



2
 According to Rhodes, a substantial portion of Litestream’s assets were sold approximately one
year prior to the bankruptcy filing for approximately $6 million, with all of the proceeds going to
Bank United.
                                                 5
            Case 19-26043-MAM          Doc 48       Filed 02/05/20   Page 6 of 100




              suggested that the most expeditious way to sell the business would be to put it in

              bankruptcy and have a 363 sale, and so prompted by some discussions with the

              bank, we chose this as an expeditious way to sell this small business”; Transcript

              P34 L9-13: “You know the dynamics of this – you know, the bank pitched the

              bankruptcy sale as something that’s both more expeditious, and where you could

              get healthy bidding underway. I realize it’s a distressed environment as well.”).3

       •      Rhodes is the sole manager of Litestream, and owns 99% of its membership

              interests, with the remaining 1% owned by Rhodes Holdings, Inc., an entity solely

              owned by Rhodes individually. (Transcript P8 L6-13).

       •      Although the Statement of Financial Affairs represented that there were no

              payments or transfers to insiders within the year prior to bankruptcy, Litestream’s

              banking records reflect that in one month alone (January 2019), there were in excess

              of $130,000 in transfers by Litestream to Rhodes Holdings, Inc. (Transcript P46 L4

              – P48 L22).

       •      When asked how much in total was transferred by Litestream to Rhodes or Rhodes

              Holdings, Inc. during the year prior to bankruptcy, Rhodes testified, “I wouldn’t

              think it’s much more than that …” (Transcript P46 L19). In fact, post-judgment

              discovery obtained in the Lennar Action reflects that in just one of Litestream’s

              accounts, more than $250,000 was transferred to insider Rhodes Holdings, Inc.

              during the one year prior to bankruptcy – almost double the amount reflected in the

              one bank statement.




3
 As noted above, Bank United also paid Litestream’s bankruptcy counsel’s retainer, through an
advance on its line.
                                                6
             Case 19-26043-MAM           Doc 48       Filed 02/05/20     Page 7 of 100




       That post-judgment discovery reflects that during the two years prior to bankruptcy – over

the same time period that Litestream was contumaciously delaying Lennar in obtaining and

collecting on its judgment, and apparently failing to pay several other unsecured creditors as well

– more than $700,000 was transferred to insider Rhodes Holdings, Inc.

                                           DISCUSSION

       The appointment of a trustee in Chapter 11 cases is governed by Section 1104, which

provides:

       (a) At any time after the commencement of the case but before confirmation of a
       plan, on request of a party in interest or the United States trustee, and after notice
       and a hearing, the court shall order the appointment of a trustee–

       (1) for cause, including fraud, dishonesty, incompetence, or gross mismanagement
       of the affairs of the debtor by current management, either before or after the
       commencement of the case, or similar cause, but not including the number of
       holders of securities of the debtor or the amount of assets or liabilities of the debtor;
       or

       (2) if such appointment is in the interests of creditors, any equity security holders,
       and other interests of the estate, without regard to the number of holders of
       securities of the debtor or the amount of assets or liabilities of the debtor.

(emphasis added). The plain language of section 1104(a)(1) (and specifically, the use of the word

“shall”), indicates that this Court has no discretion to look past a finding of “cause” in ordering

the appointment of a trustee. See, In re SunCruz Casinos, LLC, 298 B.R. 821, 828-29 (Bankr. S.D.

Fla. 2003) (“Once the court finds that cause exists under § 1104(a)(1), there is no discretion; an

independent trustee must be appointed.”), citing In re Oklahoma Refining Co., 838 F.2d 1133,

1136 (10th Cir. 1988); see also In re Sharon Steel Corp., 871 F.2d 1217, 1226 (3d Cir. 1989) (“[11

U.S.C. § 1104](a)(1) requires the bankruptcy court, upon motion, to appoint a trustee when the

movant has proved “cause,” which the statute defines to include incompetence and gross

mismanagement.”).



                                                  7
              Case 19-26043-MAM           Doc 48       Filed 02/05/20     Page 8 of 100




        The statutory description of what may constitute “cause” is non-exclusive, and can also

include consideration of the materiality of the misconduct, the evenhandedness or lack thereof in

dealings with insiders versus other entities, the existence of pre-petition voidable transfers, the

unwillingness or inability of current management to pursue estate causes of action, conflicts of

interest, and self-dealing, waste or squandering of corporate assets. See In re Intercat, Inc., 247

B.R. 911, 920-21 (Bankr. S.D. Ga. 2000) (finding “cause” where management’s misconduct

resulted in creditor’s judgment, principal’s payment to himself of compensation, expenses and

royalties constituted mismanagement, and management engaged in prepetition dishonest or

incompetent conduct to detriment of creditors). Even in the absence of any fraud, dishonesty,

incompetence or gross mismanagement, existing management’s conflicts of interest which

interfere with the ability to fulfill the fiduciary duties of a debtor in possession can constitute cause

for the appointment of a trustee. SunCruz, 298 B.R. at 830-31, citing In re Cajun Elec. Power

Coop., Inc., 74 F.3d 599 (5th Cir. 1996).

        Section 1104(a)(2) of the Bankruptcy Code provides an additional basis for the

appointment of a chapter 11 trustee. Courts have construed Section 1104(a)(2) to provide for a

“flexible standard.” See, e.g., Sharon Steel, 871 F.2d at 1226; see also In re Ionosphere Clubs,

Inc., 113 B.R. 164 (Bankr. S.D.N.Y. 1990). Section 1104(a)(2) emphasizes the court’s discretion,

allowing it to appoint a trustee when to do so would serve the parties’ and the estates’ interest.”

Id.

        It is axiomatic that a debtor in possession is a fiduciary. As a fiduciary, the debtor in

possession does not act in its own interest but, like a trustee, must act in the best interest of the

creditors of the estate. Commodity Futures Trading Comm. v. Weintraub, 47 U.S. 343, 354-55

(1985). In determining if a debtor in possession is complying with its fiduciary duties, courts



                                                   8
              Case 19-26043-MAM            Doc 48       Filed 02/05/20    Page 9 of 100




should be cognizant of the fact that “section 1104 represents a protection that the court should not

lightly disregard or encumber with overly protective attitudes toward debtors-in-possession.” In re

V. Savino Oil & Heating Co., Inc., 99 B.R. 518, 525 (Bankr. E.D.N.Y. 1989). A decision under §

1104(a)(2) is similarly driven by considerations of existing management’s ability and intention to

fulfill the fiduciary duties of a debtor in possession to all of the estate’s creditors. See, e.g., In re

Celeritas Techs., LLC, 446 B.R. 514, 520 (Bankr. D. Kan. 2011) (“As with the analysis of cause

under § 1104(a)(1), the debtor’s ability to fulfill its duty of care to protect the assets, its duty of

loyalty, and its duty of impartiality is at the base.”).

        Courts have considered the following factors in determining whether the appointment of a

trustee is in the best interest of the parties under Section 1104(a)(2): (1) the trustworthiness of the

debtor; (2) the debtor’s past and present performance and prospects for the debtor’s rehabilitation;

(3) the confidence or lack thereof of the business community and of creditors in present

management; and (4) the benefits derived by the appointment of a trustee, balanced against the

cost of the appointment. See In re Cajun Elec. Power Co-Op, Inc., 1991 B.R. 659 661-62 (M.D.La,

1995) aff’d 74 F3d 599 (5th Cir.), cert. denied, 117 S.Ct, 51 (1996); accord in re Ionosphere Clubs,

Inc., 113 B.R. at 168; Celeritas, 446 B.R. at 520-21.

        Here, “cause” exists for the appointment of a Trustee. Litestream’s management – Rhodes,

as the sole manager, sole owner, and guarantor of its secured debt – has engaged in fraud,

dishonesty, incompetence and gross mismanagement by contumaciously delaying the entry of

judgment in the Lennar Action and collection on that judgment while repeatedly violating court

orders, all while Litestream was paying hundreds of thousands of dollars to insider Rhodes

Holdings, Inc. Litestream has compounded that “cause” through repeated misstatements and

omissions in its bankruptcy schedules, all of which served to conceal and obfuscate Litestream’s



                                                    9
             Case 19-26043-MAM           Doc 48     Filed 02/05/20      Page 10 of 100




insider transactions for the benefit of Rhodes. Moreover, Rhodes’ testimony at the § 341 Meeting

reflects that he has effectively ceded control of the company to its secured creditor Bank United,

which funded the retainer for Litestream’s counsel and, according to Rhodes, made the decision

that Litestream should file Chapter 11 in order to complete a sale of its remaining assets.

       The conduct of Litestream, and Rhodes as its sole manager, constitutes “cause” which

mandates the appointment of a trustee under 11 U.S.C. § 1104(a)(1). Alternatively, under the

“interests of creditors” standard of 11 U.S.C. § 1104(a)(2), the Court should appoint a Chapter 11

Trustee to ensure that a genuinely neutral fiduciary fulfills the Debtor’s duties and obligations

under the Bankruptcy Code in this case. There appears to be little in the way of active business

operations to continue to manage, and a Chapter 11 trustee could do so equally as effectively as

Rhodes, while also fulfilling the obligation to maximize value of Litestream’s assets for all

creditors rather than just the secured lender, including potential claims against Rhodes and Rhodes

Holdings, Inc. The cash collateral motions and orders filed with this Court do not contain any

provisions that provide for a default or termination upon the appointment of a trustee, so there

should be no disruption in Litestream’s ongoing business operations.

       Creditors should not have to rely on Rhodes, who has already demonstrated his

contumacious disregard for court orders, who has filed false Schedules and Statement of Financial

Affairs, who has pilfered hundreds of thousands of dollars for his own benefit while creditors went

unpaid, and who is hopelessly conflicted as a result of his personal guarantee to the secured

creditors, his relinquishment of managerial responsibility to his secured creditor, and his exposure

to Litestream’s estate for substantial avoidable transfers, to fulfill the fiduciary duties of a debtor

in possession in this case.




                                                  10
            Case 19-26043-MAM            Doc 48    Filed 02/05/20     Page 11 of 100




       WHEREFORE, Lennar requests that the Court enter an order directing the appointment

of a Chapter 11 trustee pursuant to 11 U.S.C. § 1104(a)(1) and (2), and grant Lennar such further

relief as the Court deems appropriate.

                                             KOZYAK TROPIN & THROCKMORTON, LLP
                                             2525 Ponce de Leon Boulevard, 9th Floor
                                             Coral Gables, Florida 33134
                                             Tel: (305) 372-1800
                                             Fax: (305) 372-3508


                                             By:       /s/ David L. Rosendorf
                                                       David L. Rosendorf
                                                       FL Bar No. 996823

                                             Counsel for Lennar Homes, LLC

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the

Court’s CM/ECF notification to those parties who are registered CM/ECF participants in this case

on this 5th day of February, 2020.


                                             By:       /s/ David L. Rosendorf
                                                       David L. Rosendorf




                                                  11
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 12 of 100




       EXHIBIT A
                                                   Case 19-26043-MAM                                Doc 48               Filed 02/05/20                   Page 13 of 100                                 <UW\ g Ja[_c

,*&'$&&(& $ 4.66*9 175.;# 44, SP% 42<.;<9.*5 174-260;# 44,

MOGG;LS

                        3RDGE) MGCNB( L* F??                         ,APE <TNE) =`_ca ;_X C_XYV                                    ;QAQRP) =FIM?>

              ,APE 6RKBEO) =;-3)--4-                =LHFMOK ,APE 6RKBEO) 11.,-3=;,,--4-;,,,RR

             ,JEOI /HJE -AQE) -,+-5+.,-3                            ;QAQRP -AQE) /+.2+.,-5

     ;*7 ,APE 6RKBEO)                                         <MQAJ /EEP -RE) ,*,,

                       *GELCT)                             *GELCT 9ENMOQ ")                                        ,RPQMDT 4MCAQHML)



J;L
 ;LNC?M

<@8.                 8* 9< @ 6 * 5 .                                                                                                     *< <79 6 . @

                                                                                                                                             D;LG;H( N;SFIL > &GU[_ ;cc`a_Yf'
JF;CHNC@@            F?HH;L BIG?M( FF=
                                                                                                                                             ILL( GC=B;?F @IR
>?@?H>;HN            FCN?MNL?;G BIF>CHAM( FF=
>?@?H>;HN            JH= <;HE H;                                                                                                             JLOCNN( QCFFC;G ? &>YUWc[eUcYX6 1+/+.,-5'




?P?HNM

- *< .                             . >. 6 <                                                         3 =-0 .                                                  4 7 , *< 2 76                   9 . ; =4<

--+.3+.,-5 56/, ;G                 B?;LCHA &=CPCF'                                                  MGCNB( L* F??                                            =ZU^VYab                       =IGJF?N?>
3+/,+.,-5 4601 ;G                  B?;LCHA &=CPCF'                                                  MGCNB( L* F??                                            =ZU^VYab                       =IGJF?N?>
3+.+.,-5 .6,, JG                   B?;LCHA &=CPCF'                                                  MGCNB( L* F??                                            =ZU^VYab                       =IGJF?N?>
/+.2+.,-5 46/, ;G                  HIH)DOLS NLC;F &=CPCF'                                           MGCNB( L* F??                                            =`daca``^ /-2                  =IGJF?N?>
.+.-+.,-5 56/, ;G                  HIH)DOLS NLC;F &=CPCF'                                           MGCNB( L* F??                                            =`daca``^ /-2                  =IGJF?N?>
.+--+.,-5 -6/, JG                  =CPCF >I=E?N MIOH>CHA                                            MGCNB( L* F??                                            =`daca``^ /-2                  =IGJF?N?>
.+-+.,-5 56/, ;G                   B?;LCHA &=CPCF'                                                  MGCNB( L* F??                                            =ZU^VYab                       =IGJF?N?>
-+4+.,-5 -,6/, ;G                  B?;LCHA &=CPCF'                                                  MGCNB( L* F??                                            =ZU^VYab                       =IGJF?N?>
5+0+.,-4 4601 ;G                   B?;LCHA &=CPCF'                                                  NL;SHIL( D GC=B;?F                                       =ZU^VYab                       =IGJF?N?>




=;M? BCMNIL
         ILS

, * ; . 6 =5 + . 9                , 1 * 9 0 . -. ; , 9 2 8 < 27 6                , * ; . ; <*< =;             -2 ; 8 7; 2 < 2 76          7 =< ; <* 6 -2 6 0 * 57 = 6 <            6 . ?< . > . 6<         * 4 . 9< ;

                                                                                                         H` ;XX[c[`_U] =UbYb



=;M? >I=E?NM

2 5* 0 .         -26     - *< .               . 6 < 9@

                                              ?G;CF M?HN NI6 E;NS $ D?HH ) L?A;L>CHA M?LPC=? I@ =IOLN >I=OG?HN h =;-3)--4-( F?HH;L BIG?M( FF= PM* FCN?MNL?;G BIF>CHAM( FF= QCNB - ;NN
                                                                                                                                                                                   NN;=BG?HNM
                -05     -.+.+.,-5
                                              @LIG >I=E?N6 Q..3)--+.3+.,-5 ) MOAA?MNCIH I@ <;HELOJN=S
  #$%($&'
                -03     -.+.+.,-5             IL>?L ;JJICHNCHA ?KOCN;<F? L?=?CP?L

  #$%($&'
                -02     -.+.+.,-5             =CPCF =IOLN HIN?M

  #$%($&'
                -04     --+.3+.,-5            MOAA?MNCIH I@ <;HELOJN=S

   ".           -0-     --+-0+.,-5            JF;CHNC@@ F?HH;L BIG?M( FF=%M HINC=? I@ B?;LCHA ) HIP?G<?L .3( .,-5 9 56/, ;*G*

   " 2/         -0,     --+-/+.,-5            <;HEOHCN?>( H*;%M GINCIH NI CHN?LP?H? ;H> NI >CMMIFP? QLCN I@ A;LHCMBG?HN >CL?=N?> NI JG= <;HE( H*;
   "0           -/5     --+3+.,-5             JF;CHNC@@( F?HH;L BIG?M% GINCIH @IL @CH;F DO>AG?HN CH A;LHCMBG?HN ;M NI JH= <;HE
                                              ?G;CF M?HN NI6 D; ) NL;=C >;PCM )L?A;L>CHA M?LPC=? I@ =IOLN >I=OG?HN h =;-3)--4-( F?HH;L BIG?M( FF= PM* FCN?MNL?;G BIF>CHAM( FF= QCNB -
                -/4     --+3+.,-5             ;NN
                                               NN;=BG?HNM @LIG >I=E?N6 Q.-1)--+2+.,-5 ) F?HH;L BIG?M% GINCIH @IL L?=IHMC>?L;NCIH L?A;L>CHA GINCIH @IL NB? ;JJICHNG?HN I@ ;H ?KOCN;<F?
                                              L?=?CP?L
   "/           -/3     --+2+.,-5             F?HH;L BIG?M% GINCIH @IL L?=IHMC>?L;NCIH L?A;L>CHA GINCIH @IL NB? ;JJICHNG?HN I@ ;H ?KOCN;<F? L?=?CP?L
   " 11         -/2     --+0+.,-5             ;@@C>;PCN I@ <;HEOHCN?>( H*;* JOLMO;HN NI @F;* MN;N 33*-2

   " 2-         -/1     --+0+.,-5             <;HEOHCN?>( H*;*%M GINCIH NI CHN?LP?H? ;H> NI >CMMIFP? QLCNM I@ A;LHCMBG?HN
   "1           -/0     -,+/-+.,-5            ;HMQ?L I@ A;LHCMB??( MOGGCN <I;L><;H>( CH=* NI JF;CHNC@@%M QLCN I@ A;LHCMBG?HL

   "0           -//     -,+.0+.,-5            MO<JI?H; >O=?M N?=OG @IL >?JIMCNCIH CH ;C> I@ ?R?=ONCIH

   "-           -/.     -,+./+.,-5            QLCN I@ A;LHCMBG?HN M?LP?> IH -,+-2+.,-5 IH MOGGCN <I;L><;H> CH=* NI =CH>S B?L?>C;
   ".           -/-     -,+./+.,-5            F?HH;L BIG?M( FF=%M HINC=? I@ @CFCHA P?LC@C?> L?NOLH I@ M?LPC=? I@ QLCN I@ A;LHCMBG?HN NI MO<GCN <LI;><;H> CH=*
                                              ?G;CF M?HN NI6 D;LG;H( N;SFIL > L?A;L>CHA M?LPC=? I@ =IOLN >I=OG?HN h =;-3)--4-( F?HH;L BIG?M( FF= PM* FCN?MNL?;G BIF>CHAM( FF= QCNB /
                -/,     -,+..+.,-5
                                              ;NN
                                               NN;=BG?HNM @LIG >I=E?N6 QLCNM I@ A;LHCMBG?HN)-,+..+.,-5
   "     .      -.1     -,+..+.,-5            QLCN I@ A;LHCMBG?HN + NBL =LIMMCHAM ;N AF?H MN* DIBHM BIG?IQH?LM ;MMI=C;NCIH CH=
   "     .      -./     -,+..+.,-5            QLCN I@ A;LHCMBG?HN + AF?H MN* DIBHM BIG?IQH?LM ;MMI=C;NCIH CH=
   "     .      -.-     -,+..+.,-5            QLCN I@ A;LHCMBG?HN + J;F?H=C; JLIJ?LNS IQH?LM ;MMI=C;NCIH I@ MN* DIBHM =IOHNS CH=
                                              ?G;CF M?HN NI6 ILL( GC=B;?F @IR7 D;LG;H( N;SFIL >7 FCN?MNL?;G BIF>CHAM( FF= L?A;L>CHA M?LPC=? I@ =IOLN >I=OG?HN h =;-3)--4-( F?HH;L BIG?M( FF=
                -.5     -,+..+.,-5            PM* FCN?MNL?;G BIF>CHAM( FF= QCNB - ;NN
                                                                                   NN;=BG?HNM @LIG >I=E?N6 IL>?L AL;HNCHA F?HH;L BIG?M( FF=%M GINCIH @IL IL>?L L?KOCLCHA <>I OM;( FFJ NI
                                              JLI>O=? L?=IL>M JOLMO;HN NI MO<JI?H; >O=?M N?=OG)-,+..+.,-5                                                                               "
2 5* 0 .   -26   - *< .            Case 19-26043-MAM
                              . 6 < 9@                                    Doc 48          Filed 02/05/20              Page 14 of 100
   "   .   -.3   -,+..+.,-5   IL>?L AL;HNCHA F?HH;L BIG?M( FF=%M GINCIH @IL IL>?L L?KOCLCHA <>I OM;( FFJ NI JLI>O=? L?=IL>M JOLMO;HN NI MO<JI?H; >O=?M N?=OG
 #$%($&'
           -.4   -,+.-+.,-5   J;SG?HN #.11*,, L?=?CJN ".,-5,/115,

   "   .   -.0   -,+-4+.,-5   JF;CHNC@@( F?HH;L BIG?M% GINCIH @IL QLCN I@ A;LHCMBG?HN

   "   .   -..   -,+-4+.,-5   JF;CHNC@@( F?HH;L BIG?M% GINCIH @IL QLCN I@ A;LHCMBG?HN

   "   .   -.,   -,+-4+.,-5   JF;CHNC@@( F?HH;L BIG?M% GINCIH @IL QLCN I@ A;LHCMBG?HN

   "   -   --5   -,+-1+.,-5   J;SG?HN #41*,, L?=?CJN ".,-5,/0450
                              ?G;CF M?HN NI6 ILL( GC=B;?F @IR L?A;L>CHA M?LPC=? I@ =IOLN >I=OG?HN h =;-3)--4-( F?HH;L BIG?M( FF= PM* FCN?MNL?;G BIF>CHAM( FF= QCNB -
           --4   -,+-0+.,-5
                              ;NN
                               NN;=BG?HNM @LIG >I=E?N6 QLCN I@ A;LHCMBG?HN)-,+-0+.,-5
   "   .   --3   -,+-0+.,-5   QLCN I@ A;LHCMBG?HN

   "   .   --2   -,+--+.,-5   JF;CHNC@@( F?HH;L BIG?M% GINCIH @IL QLCN I@ A;LHCMBG?HN

   "   /   --1   -,+-,+.,-5   F?HH;L BIG?M( FF=%M GINCIH @IL IL>?L L?KOCLCHA <>I OM;( FFJ NI JLI>O=? L?=IL>M JOLMO;HN NI MO<JI?H; >O=?M N?=OG

   "   .   --0   5+.2+.,-5    JF;CHNC@@( F?HH;L BIG?M% =?LNC@C=;N? I@ HI I<D?=NCIH L?A;L>CHA @CLMN ;H> M?=IH> HINC=?M I@ JLI>O=NCIH @LIG HIH)J;L
                                                                                                                                              ;LNC?M

   "   .   --/   5+.0+.,-5    ?PC>?H=? >CMJIMCNCIH MB??N &JOLMO;HN NI @*L*D*;* .*0/,'

   "   /   --.   5+-4+.,-5    IL>?L >?HSCHA JF;CHNC@@%M GINCIH @IL NB? ;JJICHNG?HN I@ ;H ?KOCN;<F? L?=?CP?L
 #$%($&'
           ---   5+1+.,-5     JF;CHNC@@( F?HH;L BIG?M% M?=IH> HINC=? I@ JLI>O=NCIH @LIG HIH)J;L
                                                                                             ;LNC?M CH ;C> I@ ?R?=ONCIH

   "   0   --,   4+.5+.,-5    MO<JI?H; >O=?M N?=OG @IL >?JIMCNCIH CH ;C> I@ ?R?=ONCIH
   "   0   -,5   4+.5+.,-5    ;G?H>?> MO<JI?H; >O=?M N?=OG @IL >?JIMCNCIH CH ;C> I@ ?R?=ONCIH &;M NI FI=;NCIH IHFS'

   "   4   -,4   4+.5+.,-5    JF;CHNC@@( F?HH;L BIG?M% @CLMN HINC=? I@ JLI>O=NCIH @LIG HIH)J;L
                                                                                            ;LNC?M CH ;C> I@ ?R?=ONCIH
                              ?G;CF M?HN NI6 ILL( GC=B;?F @IR7 D;LG;H( N;SFIL >7 FCN?MNL?;G BIF>CHAM( FF= L?A;L>CHA M?LPC=? I@ =IOLN >I=OG?HN h =;-3)--4-( F?HH;L BIG?M( FF=
           -,2   3+/,+.,-5
                              PM* FCN?MNL?;G BIF>CHAM( FF= QCNB - ;NN
                                                                   NN;=BG?HNM @LIG >I=E?N6 QLCN I@ <I>CFS ;NN
                                                                                                            NN;=BG?HN)3+/,+.,-5
                              ?G;CF M?HN NI6 D;LG;H( N;SFIL > L?A;L>CHA M?LPC=? I@ =IOLN >I=OG?HN h =;-3)--4-( F?HH;L BIG?M( FF= PM* FCN?MNL?;G BIF>CHAM( FF= QCNB -
           -,0   3+/,+.,-5
                              ;NN
                               NN;=BG?HNM @LIG >I=E?N6 HINC=? I@ CHN?HN NI >CMJIM? I@ IL >?MNLIS ?RBC<CNM)3+/,+.,-5
 #$%($&'
           -,/   3+/,+.,-5    HINC=? I@ CHN?HN NI >CMJIM? I@ IL >?MNLIS ?RBC<CNM

   "   -   -,.   3+/,+.,-5    =CPCF =IOLN HIN?M
 #$%($&'
           -,-   3+..+.,-5    JF;CHNC@@ F?HH;L BIG?M( FF=%M HINC=? I@ B?;LCHA ) DOFS /,( .,-5 9 4601 ;*G*

   "   1   -,,   3+..+.,-5    F?HH;L BIG?M% GINCIH @IL NB? ;JJICHNG?HN I@ ;H ?KOCN;<F? L?=?CP?L
                              ?G;CF M?HN NI6 D;LG;H( N;SFIL >7 LBI>?M( J;OF L?A;L>CHA M?LPC=? I@ =IOLN >I=OG?HN h =;-3)--4-( F?HH;L BIG?M( FF= PM* FCN?MNL?;G BIF>CHAM( FF=
           55    3+-.+.,-5
                              QCNB - ;NN
                                      NN;=BG?HNM @LIG >I=E?N6 Q-1,)3+-.+.,-5
   "   .   54    3+-.+.,-5    IL>?L =IGJ?FFCHA FCN?MNL?;G ;H> J;OF LBI>?M NI =IGJF?N? NB? LOF? -*,33 @;=N CH@ILG;NCIH MB??N ) B?;LCHA DOFS /,( .,-5 ;N 4601;G
 #$%($&'
           52    3+-+.,-5     JF;CHNC@@%M ;G?H>?> >?MCAH;NCIH I@ ?F?=NLIHC= G;CF ;>>L?MM?M

 #$%($&'
           51    3+-+.,-5     HINC=? I@ =B;HA? I@ @CLG H;G?

 #$%($&'
           50    2+.2+.,-5    JF;CHNC@@ F?HH;L BIG?M( FF=%M HINC=? I@ B?;LCHA ) DOFS .( .,-5 ;N .6,,JG

 #$%($&'
           5/    2+.-+.,-5    F?HH;L BIG?M% GINCIH NI =IGJ?F FCN?MNL?;G BIF>CHAM NI =IGJF?N? NB? @;=N CH@ILG;NCIH MB??N ;H> @IL NB? CGJIMCNCIH I@ M;H=NCIHM

   "   /   5.    1+.,+.,-5    JF;CHNC@@( F?HH;L BIG?M% GINCIH @IL @CH;F DO>AG?HN CH A;LHCMBG?HN ;M NI JH= <;HE

   "   /   5-    0+.+.,-5     ;HMQ?L I@ A;LHCMB?? ;H> >?G;H> @IL J;SG?HN JOLMO;HN NI @FILC>; MN;NON? 33*.4
           5,    0+.+.,-5     ;NN
                               NNILH?S6 JLOCNN( QCFFC;G ? ;MMCAH?> NI JH= <;HE H;
 #$%($&'
           44    /+.4+.,-5    J;SG?HN #41*,, L?=?CJN ".,-5,---24

           43    /+.4+.,-5    A;LHCMBG?HN @?? ;MM?MM?> #41*,,
   "   .   42    /+.4+.,-5    QLCN I@ A;LHCMBG?HN
 #$%($&'
           41    /+.4+.,-5    JF;CHNC@@( F?HH;L BIG?%M GINCIH @IL QLCN I@ A;LHCMBG?HN

   "   1   45    /+.2+.,-5    @CH;F DO>AG?HN ) LYW`aXYX &IL*0255*-.32 + .,-5,.,1.1'
           40    /+.2+.,-5    =;M? =FIM?>
   "   1   4/    /+.2+.,-5    @CH;F DO>AG?HN
 #$%($&'
           4.    /+.2+.,-5    JF;CHNC@@ ?RBC<CN -6 =IHNL;=N

 #$%($&'
           4-    /+.2+.,-5    JF;CHNC@@M ?RBC<CN =IHNLIF FCMN

 #$%($&'
           4,    /+.2+.,-5    =CPCF =IOLN HIN?M

                              ?G;CF M?HN NI6 D;LG;H( N;SFIL >7 ILL( GC=B;?F @IR L?A;L>CHA M?LPC=? I@ =IOLN >I=OG?HN h =;-3)--4-( F?HH;L BIG?M( FF= PM* FCN?MNL?;G BIF>CHAM(
           35    .+.-+.,-5    FF= QCNB . ;NN
                                          NN;=BG?HNM @LIG >I=E?N6 IL>?L M?NNCHA HIH)DOLS NLC;F IH CMMO?M I@ >;G;A?M( =IMNM ;H> ;NN
                                                                                                                                 NNILH?SM% @??M).+.-+.,-5(DO>C=C;F >?@;OFN)
                              .+.-+.,-5
   "   -   34    .+.-+.,-5    IL>?L M?NNCHA HIH)DOLS NLC;F IH CMMO?M I@ >;G;A?M( =IMNM ;H> ;NN
                                                                                            NNILH?SM% @??M
                              HINC=? NI M?N =;M? @IL HIH)DOLS NLC;F IH >;G;A?M( ;NN
                                                                                 NNILH?S%M @??M( =IMNM( ;H> ;FF @OLNB?L L?FC?@ NB;N CM DOMN ;H> JLIJ?L OH>?L NB?
   "   .   33    .+.-+.,-5
                              =CL=OGMN;H=?M
   "   1   32    .+.-+.,-5    DO>C=C;F >?@;OFN

   "   -   31    .+.-+.,-5    =CPCF =IOLN HIN?M
 #$%($&'
           3.    .+-1+.,-5    IL>?L M=B?>OFCHA B?;LCHA ) @?<LO;LS .-( .,-5 ;N 56/,;G

 #$%($&'
           3/    .+-/+.,-5    JF;CHNC@@ F?HH;L BIG?M( FF=%M HINC=? I@ ?PC>?HNC;LS B?;LCHA IH >;G;A?M ) @?<LO;LS .-( .,-5 9 56,, ;*G*

   "   -   3-    .+-.+.,-5    =CPCF =IOLN HIN?M
 #$%($&'
           3,    .+--+.,-5    JF;CHCN@@ F?HH;L BIG?M( FF=%M ;G?H>?> HINC=? I@ B?;LCHA ) @?<LO;LS --( .,-5 ;N -6/,JG
                                                                                                                                                                        "
2 5* 0 .   -26   - *< .            Case 19-26043-MAM
                              . 6 < 9@                                    Doc 48          Filed 02/05/20             Page 15 of 100
                              ?G;CF?> M?HN NI6 D; ) NL;=C >;PCM ) L?A;L>CHA M?LPC=? I@ =IOLN >I=OG?HN h =;-3)--4-( F?HH;L BIG?M( FF= PM* FCN?MNL?;G BIF>CHAM( FF= QCNB -
           25    .+2+.,-5     ;NN
                               NN;=BG?HNM @LIG >I=E?N6 Q.-5).+1+.,-5 ) JF;CHNC@@ F?HH;L BIG?M( FF=%M HINC=? I@ B?;LCHA ) @?<LO;LS --( .,-5 9 -6,, J*G* + B?;LCHA HIN CH NB?
                              =IGJON?L
 #$%($&'
           24    .+1+.,-5     JF;CHNC@@ F?HH;L BIG?M( FF=%M HINC=? I@ B?;LCHA ) @?<LO;LS --( .,-5 9 -6,, J*G*

 #$%($&'
           23    .+-+.,-5     JLCHN?> ?G;CF MBIQCHA JLII@ I@ M?LPC=? @CF?> <?@IL? NB? =IOLN

   "   .   22    .+-+.,-5     IL>?L AL;HNCHA GINCIH NI QCNB>L;Q ;M =IOHM?F

   "   .   21    .+-+.,-5     =CPCF =IOLN HIN?M
 #$%($&'
           20    -+.0+.,-5    F?HH;L BIG?M% L?H?Q?> GINCIH @IL @CH;F >?@;OFN DO>AG?HN

 #$%($&'
           2/    -+.0+.,-5    HINC=? I@ B?;LCHA ) @?<LO;LS -( .,-5 ;N 56/, ;*G*

                              ?G;CF M?HN NI6 ;HM<;=B?L( <;LLS <;LH?NN7 LIOMM?;O( >;P;LC;H N7 D;LG;H( N;SFIL > L?A;L>CHA M?LPC=? I@ =IOLN >I=OG?HN h =;-3)--4-( F?HH;L BIG?M(
           2.    -+-2+.,-5    FF= PM* FCN?MNL?;G BIF>CHAM( FF= QCNB - ;NN
                                                                       NN;=BG?HNM @LIG >I=E?N6 Q-1,)-+-1+.,-5 )IL>?L IH >?@?H>;HN%M GINCIH NI M?N ;MC>? =F?LE%M >?@;OFN ;H>
                              JF;CHNC@@%M GINCIH @IL @CH;F >?@;OFN DO>AG?HN
   "   /   2-    -+-1+.,-5    IL>?L IH >?@?H>;HN%M GINCIH NI M?N ;MC>? =F?LE%M >?@;OFN ;H> JF;CHNC@@%M GINCIH @IL @CH;F >?@;OFN DO>AG?HN
 #$%($&'
           2,    -+-0+.,-5    GINCIH NI QCNB>L;Q ;M =IOHM?F @IL >?@?H>;HN FCN?MNL?;G BIF>CHAM( FF=

   "   -   15    -+4+.,-5     =CPCF =IOLN HIN?M
           14    -+4+.,-5     ;NN
                               NNILH?S6 ?L
                                        ?LNF( =BLCMN?H? GC?F? ;MMCAH?> NI FCN?MNL?;G BIF>CHAM( FF=
           13    -+3+.,-5     DO>A? MGCNB( L F??6 ;MMCAH?>
 #$%($&'
           12    -+0+.,-5     ;@@C>;PCN I@ M;FFS F;LMIH

 #$%($&'
           11    -+0+.,-5     HINC=? I@ @CFCHA ;@@C>;PCN

 #$%($&'
           10    --+.3+.,-4   >?@?H>;HN%M =LIMM ) HINC=? I@ B?;LCHA ) D;HO;LS 4( .,-5 ;N -,6/, ;*G*

                              ?G;CF M?HN NI6 ;HM<;=B?L( <;LLS <;LH?NN7 QITHC;E( ;H>L?Q D7 LINB( T;=B;LS LOMM?FF7 FCN?MNL?;G BIF>CHAM( FF=7 N;SFIL D;LG;H7 GC=B;?F @IR ILL
           1/    --+.-+.,-4   L?A;L>CHA M?LPC=? I@ =IOLN >I=OG?HN h =;-3)--4-( F?HH;L BIG?M( FF= PM* FCN?MNL?;G BIF>CHAM( FF= QCNB - ;NN
                                                                                                                                      NN;=BG?HNM @LIG >I=E?N6 IL>?L
                              AL;HNCHA QII>( <O=E?F $ =;LGC=B;?F( JFF=%M GINCIH NI QCNB>L;Q ;M =IOHM?F @IL >?@?H>;HN( FCN?MNL?;G BIF>CHAM( FF=)--+.-+.,-4
 #$%($&'
           1-    --+.-+.,-4   IL>?L AL;HNCHA QII>( <O=E?F $ =;LGC=B;?F( JFF=%M GINCIH NI QCNB>L;Q ;M =IOHM?F @IL >?@?H>;HN( FCN?MNL?;G BIF>CHAM( FF=

 #$%($&'
           1.    --+.,+.,-4   QII>( <O=EF?S $ =;LGC=B;?F( JFF=%M GINCIH @IL F?;P? NI QCNB>L;Q ;M ;NN
                                                                                                  NNILH?S I@ L?=IL> @IL >?@?H>;HN( CN?MNL?;G BIF>CHAM( FF=

           1,    --+.,+.,-4   ;NN
                               NNILH?S6 LIOMM?;O( >;P;LC;H N* ;MMCAH?> NI FCN?MNL?;G BIF>CHAM( FF=
           05    --+.,+.,-4   ;NN
                               NNILH?S6 ;HM<;=B?L( <;LLS <;LH?NN ;MMCAH?> NI FCN?MNL?;G BIF>CHAM( FF=
           04    --+2+.,-4    ;NN
                               NNILH?S6 LINB( T;=B;LS LOMM?FF ;MMCAH?> NI FCN?MNL?;G BIF>CHAM( FF=
 #$%($&'
           03    --+1+.,-4    HINC=? I@ ;JJ?;L;H=? ;H> >?MCAH;NCIH I@ ?F?=NLIHC= G;CF ;>>L?MM?M @IL M?LPC=?

 #$%($&'
           02    --+1+.,-4    >?@?H>;HN( FCN?MNL?;G BIF>CHAM( FF=%M GINCIH NI M?N ;MC>? =F?LE%M >?@;OFN

 #$%($&'
           01    -,+.5+.,-4   JF;CHNC@@( F?HH;L BIG?M( FF=*%M HINC=? I@ B?;LCHA ) D;HO;LS 4( .,-5 9 -,6/, ;*G*

 #$%($&'
           00    -,+.2+.,-4   F?HH;L BIG?M% GINCIH @IL @CH;F >?@;OFN DO>AG?HN ;M NI >?@?H>;HN FCN?MNL?;G BIF>CHAM( FF=

           0/    -,+1+.,-4    ;NN
                               NNILH?S6 QITHC;E( ;H>L?Q D ;MMCAH?> NI FCN?MNL?;G BIF>CHAM( FF=
   "   .   0.    -,+0+.,-4    HINC=? I@ ;JJ?;L;H=?

   "   .   0-    -,+0+.,-4    >?@?H>;HN( F?HH;L BIG?M( FF=%M GINCIH @IL =F?LE%M >?@;OFN
                              ?G;CF M?HN NI6 D;LG;H( N;SFIL >7 LINBG;H( <L;>F?S( LBI>?M( J;OF L?A;L>CHA M?LPC=? I@ =IOLN >I=OG?HN h =;-3)--4-( F?HH;L BIG?M( FF= PM*
           0,    5+3+.,-4
                              FCN?MNL?;G BIF>CHAM( FF= QCNB - ;NN
                                                                NN;=BG?HNM @LIG >I=E?N6 IL>?L AL;HNCHA GINCIH NI =IGJ?F >?JIMCCNIH)5+3+.,-4
   "   .   /4    5+3+.,-4     IL>?L AL;HNCHA GINCIH NI =IGJ?F >?JIMCNCIH
                              ?G;CF M?HN NI LINBG;H( <L;>F?S7 LBI>?M( J;OF6 D;LG;H( N;SFIL7 L?A;L>CHA M?LPC=? I@ =IOLN >I=OG?HN h =;-3)--4-( F?HH;L BIG?M( FF= PM*
           /5    5+3+.,-4
                              FCN?MNL?;G BIF>CHAM( FF= QCNB - ;NN
                                                               NN;=BG?HNM @LIG >I=E?N6 IL>?L AL;HNCHA GINCIH NI QCNB>L;Q ;M =IOHM?F)5+3+.,-4
   "   .   /3    5+3+.,-4     IL>?L AL;HNCHA GINCIH NI QCNB>L;Q ;M =IOHM?F

   "   .   /2    5+0+.,-4     =CPCF =IOLN HIN?M
           /1    5+0+.,-4     ;NN
                               NNILH?S6 LINBG;H( <L;>F?S J ;MMCAH?> NI FCN?MNL?;G BIF>CHAM( FF=

   "   .   /0    4+.,+.,-4    JF;CHNC@@( F?HH;L BIG?M( FF=%M ;G?H>?> HINC=? I@ B?;LCHA ) M?JN?G<?L 0( .,-4 ;N 4601

   "   0   //    4+.,+.,-4    F?HH;L BIG?M% GINCIH NI =IGJ?F FCN?MNL?;G BIF>CHAM NI JLI>O=? =ILJIL;N? L?JL?M?HN;NCP? @IL >?JIMCNCIH

   "   .   /.    4+3+.,-4     JF;CHNC@@( F?HH;L BIG?M( FF=(%M HINC=? I@ B?;LCHA ) M?JN?G<?L 0( .,-4 9 4601 ;*G*
                              ?G;CF M?HN NI6 LINBG;H( <L;>F?S J L?A;L>CHA M?LPC=? I@ =IOLN >I=OG?HN h =;-3)--4-( F?HH;L BIG?M( FF= PM* FCN?MNL?;G BIF>CHAM( FF= QCNB -
           /-    3+-4+.,-4
                              ;NN
                               NN;=BG?HNM @LIG >I=E?N6 JLIJIM?> IL>?L)3+--+.,-4
   "   .   /,    3+--+.,-4    JF;CHNC@@( F?HH;L BIG?M( FF=%M HINC=? I@ >?JIMCNCIH =;H=?FF;NCIH I@ =ILJIL;N? L?JL?M?HN;NCP? I@ >?@?H>;HN FCN?MNL?;G BIF>CHAM( FF=

   "   .   .4    2+.5+.,-4    GINCIH NI QCNB>L;Q ;M =IOHM?F

   "   .   .3    2+-4+.,-4    >?@?H>;HN%M HINC=? I@ M?LPC=? I@ ;HMQ?LM ;H> I<D?=NCIHM NI JF;CHNC@@%M @CLMN M?N I@ CHN?LLIA;NILC?M

   "   2   .2    2+-4+.,-4    >?@?H>;HN%M L?MJIHM?M NI JF;CHNC@@%M @CLMN L?KO?MN @IL JLI>O=NCIH I@ >I=OG?HNM

   "   .   .1    2+0+.,-4     >?@?H>;HN%M M?=IH> GINCIH @IL ?RN?HMCIH I@ NCG? NI L?MJIH> NI JF;CHNC@@%M >CM=IP?LS L?KO?MNM
                              JF;CHNC@@( F?HH;L BIG?M( FF=%M HINC=? I@ N;ECHA PC>?IN;J?> >?JIMCNCIH >O=?M N?=OG I@ =ILJIL;N? L?JL?M?HN;NCP? I@ >?@?H>;HN FCN?MNL?;G
   "   1   .0    1+-,+.,-4
                              BIF>CHAM( FF=
   "   .   ./    1+.+.,-4     >?@?H>;HN%M GINCIH @IL ?RN?HMCIH I@ NCG? NI L?MJIH> NI JF;CHNC@@%M >CM=IP?LS L?KO?MNM

   "   2   ..    0+/+.,-4     JF;CHNC@@ F?HH;L BIG?M FF=%M @CLMN L?KO?MN @IL JLI>O=NCIH NI >?@?H>;HN FCN?MNL?;G BIF>CHAM FF=
   "   .   .-    0+/+.,-4     JF;CHNC@@ F?HH;L BIG?M FF=%M HINC=? I@ M?LPCHA CNM @CLMN M?N I@ CHN?LLIA;NILLC?M NI >?@?H>;HN FCN?MNL?;G BIF>CHAM FF=
                              ?G;CF M?HN NI6 D;LG;H( N;SFIL >7 LINBG;H( <L;>F?S J7 ILL( GC=B;?F L?A;L>CHA M?LPC=? I@ =IOLN >I=OG?HN h =;-3)--4-( F?HH;L BIG?M( FF= PM*
           .,    -+.1+.,-4
                              FCN?MNL?;G BIF>CHAM( FF= QCNB - ;NN
                                                                NN;=BG?HNM @LIG >I=E?N6 ;AL??> IL>?L NI M?N ;MC>? >?@;OFN)-+.0+.,-4
   "   -   -5    -+.0+.,-4    ;AL??> IL>?L NI M?N ;MC>? >?@;OFN
                                                                                                                                                                          "
2 5* 0 .    -26   - *< .            Case 19-26043-MAM
                               . 6 < 9@                                   Doc 48          Filed 02/05/20            Page 16 of 100
   "   5    -4    -.+--+.,-3   >?@?H>;HN%M P?LC@C?> GINCIH NI M?N ;MC>? >?@;OFN ++ >?@?H>;HN%M ;HMQ?L ;H> ;@@CLG;NCP? >?@?HM?M NI JF;CHNC@@%M =IGJF;CHN
            -3    -.+--+.,-3   =IOF> HIN J;LM? >I=E?N =I>? N?RN @IL >I=E?N=I>? 8 =CPCF;NN
                                                                                       NNILH?S
 #$%($&'
            -2    -.+--+.,-3   HINC=? I@ ;JJ?;L;H=? I@ =IOHM?F ;H> >?MCAH;NCIH I@ JLCG;LS ;H> M?=IH>;LS ?)G;CF ;>>L?MM?M

   "   .    -1    --+.3+.,-3   >?@?H>;HN( F?HH;L BIG?M( FF=%M GINCIH @IL =F?LE%M >?@;OFN + >?@;OFN ?HN?L?> ;A;CHMN FCN?MNL?;G BIF>CHAM( FF=

   "   -    -0    --+.3+.,-3   =ILJIL;N? MOGGIHM MN;NOM M?N NI L?NOLH?> M?LP?> IH --+,/+.,-3 ) FCN?MNL?;G BIF>CHAM FF=

   "   .    -/    --+.3+.,-3   JF;CHNC@@( F?HH;L BIG?M( FF=%M HINC=? I@ @CFCHA L?NOLH I@ M?LPC=?
 #$%($&'
            -.    -,+./+.,-3   J;SG?HN #0-,*,, L?=?CJN ".,-3,/1-4/

   "   -    5     -,+.,+.,-3   IL>?L OJIH @CFCHA
   "   .    3     -,+.,+.,-3   =ILJIL;N? MOGGIHM MN;NOM M?N NI MOGGIHM CMMO?> IH -,+.,+.,-3 @IL FCN?MNL?;G BIF>CHAM FF=
            /     -,+.,+.,-3   ;NN
                                NNILH?S6 D;LG;H( N;SFIL > ;MMCAH?> NI F?HH;L BIG?M( FF=
            .     -,+.,+.,-3   DO>A? NL;SHIL( D GC=B;?F6 ;MMCAH?>
            --    -,+-5+.,-3   =;+>L MOGGIHM ;MM?MM?> #-,*,,
            -,    -,+-5+.,-3   =IHNL;=N ;H> CH>?<NH?MM ;MM?MM?> #0,,*,,
 #$%($&'
            0     -,+-5+.,-3   =CPCF =IP?L MB??N

   "   04   1     -,+-5+.,-3   =IGJF;CHN
            -     -,+-5+.,-3   =;M? @CF?> -,+-5+.,-3 =;M? HOG<?L =;-3)--4-




                                                                                                                                                          "
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 17 of 100




       EXHIBIT B
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 18 of 100
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 19 of 100
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 20 of 100
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 21 of 100
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 22 of 100
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 23 of 100




       EXHIBIT C
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 24 of 100
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 25 of 100
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 26 of 100
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 27 of 100
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 28 of 100
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 29 of 100




       EXHIBIT D
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 30 of 100
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 31 of 100
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 32 of 100




       EXHIBIT E
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 33 of 100
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 34 of 100
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 35 of 100




       EXHIBIT F
                                 Case
                                  38B<19-26043-MAM
                                       )1&*.(,+&626 Doc
                                                     4A948
                                                         *1 Filed
                                                             5?@<;02/05/20
                                                                   )*'*+')1 Page
                                                                             78><36 of ,.
                                                                                  ) A= 100




 Fill in this information to identify the case:

 Debtor name         Litestream Holdings, LLC

 United States Bankruptcy Court for the:             SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-26043
                                                                                                                                # Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

        "         Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

        "         Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

        "         Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

        "         Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

        "         Schedule H: Codebtors (Official Form 206H)

        "         Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

        "         Amended Schedule             E/F
        #         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
        #         Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 23, 2019                       X /s/ Paul Rhodes
                                                                       Signature of individual signing on behalf of debtor

                                                                       Paul Rhodes
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                       Case
                                        38B<19-26043-MAM
                                             )1&*.(,+&626 Doc
                                                           4A948
                                                               *1 Filed
                                                                   5?@<;02/05/20
                                                                         )*'*+')1 Page
                                                                                   78><37 of ,.
                                                                                        * A= 100

 Fill in this information to identify the case:

 Debtor name            Litestream Holdings, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)               19-26043
                                                                                                                                                                                   # Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        5,652,024.22

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        5,652,024.22


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        1,096,247.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $          379,356.51

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        3,141,358.17


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          4,616,961.68




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                                 Case
                                  38B<19-26043-MAM
                                       )1&*.(,+&626 Doc
                                                     4A948
                                                         *1 Filed
                                                             5?@<;02/05/20
                                                                   )*'*+')1 Page
                                                                             78><38 of ,.
                                                                                  + A= 100

 Fill in this information to identify the case:

 Debtor name          Litestream Holdings, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-26043
                                                                                                                                 # Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

      # No. Go to Part 2.
      " Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Wells Fargo Bank, N.A.                                 Checking                         9889                                  $21,143.33




            3.2.     PNC Bank                                               Checking                         8051                                  $70,283.30




            3.3.     PNC Bank                                               Checking                         8676                                        $262.59




            3.4.     Bank United                                            Checking                         2550                                         $50.00




            3.5.     Fidelity Investments                                   Brokerage                        2203                                  $10,355.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                  $102,094.22
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case
                                  38B<19-26043-MAM
                                       )1&*.(,+&626 Doc
                                                     4A948
                                                         *1 Filed
                                                             5?@<;02/05/20
                                                                   )*'*+')1 Page
                                                                             78><39 of ,.
                                                                                  , A= 100

 Debtor            Litestream Holdings, LLC                                                        Case number (If known) 19-26043
                   Name

6. Does the debtor have any deposits or prepayments?

      # No. Go to Part 3.
      " Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Florida Power and Light                                                                                               $6,064.00




            7.2.     AB Distributors - Security Deposit for Rent                                                                           $3,128.00




            7.3.     JEA - Security Deposit St. Augustine Power Company                                                                      $441.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


            8.1.     Lindell Farson - retainer for legal representation                                                                  $10,000.00




 9.         Total of Part 2.                                                                                                          $19,633.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

      # No. Go to Part 4.
      " Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                                78,563.00   -                                0.00 = ....            $78,563.00
                                              face amount                            doubtful or uncollectible accounts




            11b. Over 90 days old:                              354,604.00       -                               0.00 =....            $354,604.00
                                              face amount                            doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                                         $433,167.00
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

      " No.   Go to Part 5.
      # Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                 Case
                                  38B<19-26043-MAM
                                       )1&*.(,+&626 Doc
                                                     4A948
                                                         *1 Filed
                                                             5?@<;02/05/20
                                                                   )*'*+')1 Page
                                                                             78><40 of ,.
                                                                                  - A= 100

 Debtor         Litestream Holdings, LLC                                                      Case number (If known) 19-26043
                Name


    " No.    Go to Part 6.
    # Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    " No.    Go to Part 7.
    # Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

    " No.    Go to Part 8.
    # Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

    # No. Go to Part 9.
    " Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2015 Diamond Trailer
                     VIN No: 53NBE1014F1023328                                              $0.00                                           Unknown


           47.2.     2014 Ford F150 (leased vehicle)
                     Vin No: 1FTNF1CF1EKD20675
                     Mileage: 86,330                                                        $0.00                                                 $0.00


           47.3.     2014 Ford F150 (leased vehicle)
                     Vin No:1FTFW1ET0EFB41060
                     Mileage: 119,034                                                       $0.00                                                 $0.00


           47.4.     2015 Nissan NV 1500 (leased vehicle)
                     Vin No: 1N6BF0KMXFN803172
                     Mileage: 47,866                                                        $0.00                                                 $0.00


           47.5.     2018 Nissan NV200 (leased vehicle)
                     Vin No: 3N6CM0KN5JK694993
                     Mileage: 26,096                                                        $0.00                                                 $0.00


           47.6.     2018 Nissan NV1500 (leased vehicle)
                     Vin No: 1N6BF0KM0JN803982
                     Mileage: 22,232                                                        $0.00                                                 $0.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case
                                  38B<19-26043-MAM
                                       )1&*.(,+&626 Doc
                                                     4A948
                                                         *1 Filed
                                                             5?@<;02/05/20
                                                                   )*'*+')1 Page
                                                                             78><41 of ,.
                                                                                  . A= 100

 Debtor         Litestream Holdings, LLC                                                      Case number (If known) 19-26043
                Name

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            DVRs, Set Top Boxes, Modems Remotes,
            Cable Cards, and Installation Supplies.                                    Unknown                                            $96,130.00


            Splicer Machine                                                            Unknown       Comparable sale                        $1,000.00


            See attached list of all properties that have
            improvements and equipment on premises                                     Unknown                                         $5,000,000.00




 51.        Total of Part 8.                                                                                                       $5,097,130.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
            " No
            # Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
            " No
            # Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

    " No.    Go to Part 10.
    # Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

    # No. Go to Part 11.
    " Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.litestream.net and
            www.mylitestream.com                                                            $0.00                                                 $0.00



 62.        Licenses, franchises, and royalties
            State of Florida Cable Franchise                                                $0.00                                                 $0.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case
                                  38B<19-26043-MAM
                                       )1&*.(,+&626 Doc
                                                     4A948
                                                         *1 Filed
                                                             5?@<;02/05/20
                                                                   )*'*+')1 Page
                                                                             78><42 of ,.
                                                                                  / A= 100

 Debtor         Litestream Holdings, LLC                                                     Case number (If known) 19-26043
                Name


 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
            " No
            # Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
            " No
            # Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
            " No
            # Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

    # No. Go to Part 12.
    " Yes Fill in the information below.
                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

            Litestream Holdings vs. Level 3                                                                                                Unknown
            Nature of claim         Billing Dispute
            Amount requested                                             $0.00



            Litestream Holdings, LLC vs. Palencia North POA                                                                                Unknown
            Nature of claim        Billing Dispute
            Amount requested                            $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                                 $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
            " No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                 Case
                                  38B<19-26043-MAM
                                       )1&*.(,+&626 Doc
                                                     4A948
                                                         *1 Filed
                                                             5?@<;02/05/20
                                                                   )*'*+')1 Page
                                                                             78><43 of ,.
                                                                                  0 A= 100

 Debtor         Litestream Holdings, LLC                                                     Case number (If known) 19-26043
                Name


           # Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                   Case
                                    38B<19-26043-MAM
                                         )1&*.(,+&626 Doc
                                                       4A948
                                                           *1 Filed
                                                               5?@<;02/05/20
                                                                     )*'*+')1 Page
                                                                               78><44 of ,.
                                                                                    1 A= 100

 Debtor          Litestream Holdings, LLC                                                                            Case number (If known) 19-26043
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $102,094.22

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $19,633.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $433,167.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $5,097,130.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $5,652,024.22            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $5,652,024.22




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
               Case
               38B<19-26043-MAM
                    )1&*.(,+&626 Doc
                                 4A948
                                     *1 Filed
                                        5?@<;02/05/20
                                              )*'*+')1 Page
                                                       78><45
                                                            )(of
                                                              A=100
                                                                 ,.


                                                                                 '.-*+()-/+&,



                        ,+1*01/*'- '00*10
4SS VU(WYMTQZMZ QTWYV]MTMU[Z IUL MX\QWTMU[ ^Q[PQU [PM NVSSV^QUO WYVWMY[QMZ3

    "    CISMUKQI CYVWMY[` B^UMYZ 4ZZVKQI[QVU VN E[) =VPUZ 6V\U[`' <UK)     +'-0* WIZZQUOZ J\QS[
    "    CISMUKQI AVY[P ;VTM B^UMYZ 4ZZVKQI[QVU' <UK)                         0./ WIZZQUOZ J\QS[
    "    9SMU E[) =VPUZ ;VTMV^UMYZ 4ZZVKQI[QVU' <UK)                          ,** WIZZQUOZ J\QS[
    "    FPM 6YVZZQUOZ I[ 9SMU E[) =VPUZ ;VTMV^UMYZ 4ZZVKQI[QVU' <UK)         ,2. WIZZQUOZ J\QS[
    "    FPM E[) =VPUZ 9VSN & 6V\U[Y` 6S\J ;VTMV^UMYZ 4ZZVKQI[QVU' <UK)       1** WIZZQUOZ J\QS[
    "    E[) =VPUZ 8VYMZ[ @IZ[MY 4ZZVKQI[QVU' <UK)                            /.* WIZZQUOZ J\QS[
    "    =VPUZ 6YMMR ;VTMV^UMYZ 4ZZVKQI[QVU' <UK)                             .*, WIZZQUOZ J\QS[
    "    =VPUZ 6YMMR CPIZM << ;VTMV^UMYZ 4ZZVKQI[QVU' <UK)                     -* WIZZQUOZ J\QS[
    "    E[VUMP\YZ[ CSIU[I[QVU @IZ[MY 4ZZVKQI[QVU                             /** WIZZQUOZ J\QS[
    "    FPM BIRZ I[ E[) =VPUZ                                                +0+ WIZZQUOZ J\QS[
    "    HQUONQMSL 9SMU ;VTMV^UMYZ 4ZZVKQI[QVU' <UK)                          +/* WIZZQUOZ J\QS[
    "    >MUZQUO[VU                                                           -*. WIZZQUOZ J\QS[
    "    =VPUZ 6YMMR 5\ZQUMZZ                                                  0/ WIZZQUOZ J\QS[
    "    BIRZ 5\ZQUMZZ                                                         ./ WIZZQUOZ J\QS[

8QJMY LMWQK[ML IUL ZWMKQNQML VU [PM TIW I[[IKPML' QUKS\LQUO3

    "    4WWYV_QTI[MS` ,* TQSMZ VN +.. KV\U[ NQJMY MTIUI[QUO NYVT ;MILMUL

;MILMUL 7X\QWTMU[ QUKS\LQUO3

    "    4SS 6PIUUMS DMKMQ]MYZ
    "    4SS 6PIZZQZ
    "    4SS @VL\SI[VYZ
    "    4SS 6@FE MX\QWTMU[
    "    4SS FYIUZKVLMYZ
    "    4SS EI[MSSQ[M LQZPMZ IUL IZZVKQI[ML QTWYV]MTMU[Z

?MIZML GMPQKSMZ3

        364;     -476 & -9568
        ,*+.     8VYL 8+/*
        ,*+.     8VYL 8+/*
        ,*+/     AQZZIU AG+/**
        ,*+1     AQZZIU AG,**
        ,*+1     AQZZIU AG+/**




'(*) &
                                     Case
                                     38B<19-26043-MAM
                                          )1&*.(,+&626 Doc
                                                       4A948
                                                           *1 Filed
                                                              5?@<;02/05/20
                                                                    )*'*+')1 Page
                                                                             78><46
                                                                                  ))of
                                                                                    A=100
                                                                                       ,.
 Fill in this information to identify the case:

 Debtor name          Litestream Holdings, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)              19-26043
                                                                                                                                       # Check if this is an
                                                                                                                                             amended filing

Official Form 206D
                                                                                                                                                              12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
       # No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       " Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    BankUnited, N.A.                              Describe debtor's property that is subject to a lien              $1,096,247.00                 Unknown
        Creditor's Name                               All assets of the Debtor except those
                                                      released by the UCC 3 as described on
                                                      schedule 1 of the UCC 3 filed on October 23,
        7765 NW 148th Street                          2018.
        Hialeah, FL 33016
        Creditor's mailing address                    Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                      " No
        Creditor's email address, if known            # Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                        # No
                                                      " Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
        " No                                          # Contingent
        # Yes. Specify each creditor,                 # Unliquidated
        including this creditor and its relative      # Disputed
        priority.




                                                                                                                         $1,096,247.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><47
                                                                              )*of
                                                                                A=100
                                                                                   ,.
 Fill in this information to identify the case:

 Debtor name         Litestream Holdings, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)          19-26043
                                                                                                                                          # Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          # No. Go to Part 2.
          " Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $335.17        $335.17
           Collier County Tax Collector                              Check all that apply.
           3291 Tamiami Trail East                                   # Contingent
           Naples, FL 34112                                          # Unliquidated
                                                                     " Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Tangible Property Taxes for 2018, 2017, and
                                                                     2016 tax years for 3971 Gulf Shore Blvd N.
                                                                     Legal description: Telecommunications

           Last 4 digits of account number 2552                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                       " No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                     # Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $23,668.45         $23,668.45
           Collier County Tax Collector                              Check all that apply.
           3291 Tamiami Trail East                                   # Contingent
           Naples, FL 34112                                          # Unliquidated
                                                                     " Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Tangible Property Taxes for 2018, 2017, 2016 for
                                                                     181 Forest Lakes Blvd, Naples FL. Debt was
                                                                     incurred by Litestream Holdings Turtle Lake,
                                                                     LLC.

           Last 4 digits of account number 1851                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                       " No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                     # Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   35256                               Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><48
                                                                              )+of
                                                                                A=100
                                                                                   ,.
 Debtor       Litestream Holdings, LLC                                                                        Case number (if known)   19-26043
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $34,512.19    $34,512.19
          Collier County Tax Collector                               Check all that apply.
          3291 Tamiami Trail East                                    # Contingent
          Naples, FL 34112                                           # Unliquidated
                                                                     " Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Tangible Property Taxes for 2018, 2017, and
                                                                     2016 for 1785 Santuary Pointe CT Naples, FL.
                                                                     This debt was inccured by Litestream Sterling
                                                                     Oaks, LLC.

          Last 4 digits of account number 1848                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                        " No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                     # Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,392.37    $6,392.37
          Collier County Tax Collector                               Check all that apply.
          3291 Tamiami Trail East                                    # Contingent
          Naples, FL 34112                                           # Unliquidated
                                                                     " Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Tangible Property Taxes owed for 2018, 2017,
                                                                     and 2016. Property address 6204 Janes LN
                                                                     Naples, FL 2687. Legal description: F&F,
                                                                     Equipment, Supllies.

          Last 4 digits of account number 7901                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                        " No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                     # Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $136,752.64    $136,752.64
          Collier County Tax Collector                               Check all that apply.
          3291 Tamiami Trail East                                    # Contingent
          Naples, FL 34112                                           # Unliquidated
                                                                     " Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Tangible Property Taxes owed for 2018, 2017,
                                                                     2016, 2015, and 2014.

          Last 4 digits of account number 7891                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                        " No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                     # Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><49
                                                                              ),of
                                                                                A=100
                                                                                   ,.
 Debtor       Litestream Holdings, LLC                                                                        Case number (if known)   19-26043
              Name

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $674.22    $674.22
          Collier County Tax Collector                               Check all that apply.
          3291 Tamiami Trail East                                    # Contingent
          Naples, FL 34112                                           # Unliquidated
                                                                     " Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Tangible Property Taxes owed for 2018 and
                                                                     2017 tax year for property 3000 Sandpiper Bay
                                                                     Circle Naples FL. Legal Description:
                                                                     Telecommunications

          Last 4 digits of account number 7055                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                        " No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                     # Yes

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $911.99    $911.99
          Collier County Tax Collector                               Check all that apply.
          3291 Tamiami Trail East                                    # Contingent
          Naples, FL 34112                                           # Unliquidated
                                                                     " Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Tangible Property Taxes for 2018 and 2017 tax
                                                                     year for property located at 3443 Gulf Shore
                                                                     Blvd N. Legal description: Telecommunications.

          Last 4 digits of account number 7042                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                        " No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                     # Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,570.79    $7,570.79
          Florida Department of Revenue                              Check all that apply.
          5050 W Tennessee St                                        # Contingent
          Bldg L                                                     # Unliquidated
          Tallahassee, FL 32399-0112                                 # Disputed
          Date or dates debt was incurred                            Basis for the claim:
          11/20/2019                                                 October Sales / Communications Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                        " No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                     # Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $101,291.04    $101,291.04
          Internal Revenue Service                                   Check all that apply.
          Centralized Insolvency Operations                          # Contingent
          PO Box 7346                                                # Unliquidated
          Philadelphia, PA 19101-7346                                # Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Payroll taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                        " No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                     # Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><50
                                                                              )-of
                                                                                A=100
                                                                                   ,.
 Debtor        Litestream Holdings, LLC                                                                       Case number (if known)   19-26043
               Name

 2.10       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $2,366.47         $2,366.47
            Internal Revenue Service                                 Check all that apply.
            POB 7346                                                 # Contingent
            Philadelphia, PA 19101-7346                              # Unliquidated
                                                                     # Disputed
            Date or dates debt was incurred                          Basis for the claim:
            12/31/2017                                               Excise Tax
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                      " No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                     # Yes

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                $0.00       $0.00
            Palm Beach County Tax Collector                          Check all that apply.
            P.O. Box 3715                                            # Contingent
            West Palm Beach, FL 33402-3715                           # Unliquidated
                                                                     # Disputed
            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number Notice     Only          Is the claim subject to offset?

            Specify Code subsection of PRIORITY                      " No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                     # Yes

 2.12       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                         $57,177.86         $57,177.86
            St. Johns County Tax Collector                           Check all that apply.
            4030 Lewis Speedway                                      # Contingent
            Saint Augustine, FL 32084                                # Unliquidated
                                                                     # Disputed
            Date or dates debt was incurred                          Basis for the claim:
                                                                     2018 and 2019 Tangible Taxes

            Last 4 digits of account number 0000                     Is the claim subject to offset?

            Specify Code subsection of PRIORITY                      " No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                     # Yes

 2.13       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $7,703.32         $7,703.32
            St. Lucie County Tax Collector                           Check all that apply.
            P.O. Box 308                                             # Contingent
            Ft. Pierce, FL 34954-0308                                # Unliquidated
                                                                     " Disputed
            Date or dates debt was incurred                          Basis for the claim:
            11/2/2018                                                Tangible taxes
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                      " No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                     # Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><51
                                                                              ).of
                                                                                A=100
                                                                                   ,.
 Debtor       Litestream Holdings, LLC                                                                Case number (if known)            19-26043
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,192.25
          AB Distributors, Inc.                                              # Contingent
          1116 North Edgewood Ave.                                           # Unliquidated
          Jacksonville, FL 32254                                             # Disputed
          Date(s) debt was incurred 9/1/19 - 11/1/19
                                                                             Basis for the claim:    Office rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $747.50
          All American Air Conditioning                                      # Contingent
          1010 State Road 312                                                # Unliquidated
          St. Augustine, FL 32080                                            # Disputed
          Date(s) debt was incurred 10/3/17i - 10/8/18
                                                                             Basis for the claim:    Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,919.00
          American Builders Insurance Company                                # Contingent
          P.O. Box 723099                                                    # Unliquidated
          Atlanta, GA 31139-0099                                             # Disputed
          Date(s) debt was incurred 9/10/19 - 10/10/19
                                                                             Basis for the claim:    Workman's comp insurance
          Last 4 digits of account number 2328
                                                                             Is the claim subject to offset?   " No # Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,444.63
          Ansbacher Law                                                      # Contingent
          8818 Goodbys Executive Dr. Ste. 100                                # Unliquidated
          Jacksonville, FL 32217
                                                                             " Disputed
          Date(s) debt was incurred 2/19/2019
                                                                             Basis for the claim:    Legal services
          Last 4 digits of account number 471
                                                                             Is the claim subject to offset?   " No # Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          Arin                                                               # Contingent
          P.O. Box 759477                                                    # Unliquidated
          Baltimore, MD 21275-9477                                           # Disputed
          Date(s) debt was incurred 6/28/2019
                                                                             Basis for the claim:    Annual fee
          Last 4 digits of account number HL13
                                                                             Is the claim subject to offset?   " No # Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200.35
          AT&T                                                               # Contingent
          Attn: Risk Mgmt                                                    # Unliquidated
          1010 Pine, 06-NW
          St. Louis, MO 63101
                                                                             " Disputed
          Date(s) debt was incurred      3/6/2017                            Basis for the claim:    Damage of cable
          Last 4 digits of account number                                    Is the claim subject to offset?   " No # Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,436.08
          Brinks Home Security                                               # Contingent
          P.O. Box 814530                                                    # Unliquidated
          Dallas, TX 75381-4530
                                                                             " Disputed
          Date(s) debt was incurred 5/14/18 - 12/14/18
                                                                             Basis for the claim:    Security service
          Last 4 digits of account number 6101
                                                                             Is the claim subject to offset?   " No # Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><52
                                                                              )/of
                                                                                A=100
                                                                                   ,.
 Debtor       Litestream Holdings, LLC                                                                Case number (if known)            19-26043
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,450.00
          Castillo Lawn Service, Inc.                                        # Contingent
          621 20th St. NE                                                    # Unliquidated
          Naples, FL 34120-3661                                              # Disputed
          Date(s) debt was incurred 4/9/18 - 11/22/18
                                                                             Basis for the claim:    Lawn service
          Last 4 digits of account number 6101
                                                                             Is the claim subject to offset?   " No # Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $597.00
          Cerida Investment Corp.                                            # Contingent
          1000 North Washington Blvd.                                        # Unliquidated
          Sarasota, FL 34236                                                 # Disputed
          Date(s) debt was incurred 10/1/19 - 10/31/19
                                                                             Basis for the claim:    Answering service
          Last 4 digits of account number 2764
                                                                             Is the claim subject to offset?   " No # Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.55
          Comcast                                                            # Contingent
          141 NW 16th St                                                     # Unliquidated
          Pompano Beach, FL 33060-5250                                       # Disputed
          Date(s) debt was incurred 1/11/2019
                                                                             Basis for the claim:    Internet services
          Last 4 digits of account number 8
                                                                             Is the claim subject to offset?   " No # Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $839.19
          Confluent Technology Group                                         # Contingent
          85 Confluent Dr                                                    # Unliquidated
          Sikeston, MO 63801                                                 # Disputed
          Date(s) debt was incurred 6/6/2018
                                                                             Basis for the claim:    Repairs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,475.69
          Conserv                                                            # Contingent
          200 CrossKeys Office Park                                          # Unliquidated
          Fairport, NY 14450                                                 # Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Miscellaneous services
          Last 4 digits of account number       3301
                                                                             Is the claim subject to offset?   " No # Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,204.40
          Cox Media Group                                                    # Contingent
          P.O. Box 809619                                                    # Unliquidated
          Chicago, IL 60680-9619
                                                                             " Disputed
          Date(s) debt was incurred 10/15/14 - 12/30/14
                                                                             Basis for the claim:    Retransmission fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $290.26
          De Lage Landen Financial Services, Inc.                            # Contingent
          P.O. Box 41602                                                     # Unliquidated
          Philadelphia, PA 19101-1602                                        # Disputed
          Date(s) debt was incurred 9/7/2019
                                                                             Basis for the claim:    Copier lease
          Last 4 digits of account number 1540
                                                                             Is the claim subject to offset?   " No # Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><53
                                                                              )0of
                                                                                A=100
                                                                                   ,.
 Debtor       Litestream Holdings, LLC                                                                Case number (if known)            19-26043
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,540.89
          Directworx                                                         # Contingent
          590 South Service Rd.                                              # Unliquidated
          Stoney Creek, ON L8E 2W1                                           # Disputed
          Date(s) debt was incurred 8/30/19 - 10/31/19
                                                                             Basis for the claim:    Digital services
          Last 4 digits of account number TH01
                                                                             Is the claim subject to offset?   " No # Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $633.96
          Esquire                                                            # Contingent
          2700 Centennial Tower                                              # Unliquidated
          101 Marietta St.                                                   # Disputed
          Atlanta, GA 30303
                                                                             Basis for the claim:    Legal services
          Date(s) debt was incurred 2/20/2019
          Last 4 digits of account number                                    Is the claim subject to offset?   " No # Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $399.00
          Evolution Digital, LLC
          Attn: Accounts Receivable                                          # Contingent
          7347 S. Revere Parkway                                             # Unliquidated
          Building A                                                         " Disputed
          Centannial, CO 80112
                                                                             Basis for the claim:    TIVO fees
          Date(s) debt was incurred 9/30/18 - 12/31/18
          Last 4 digits of account number                                    Is the claim subject to offset?   " No # Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $56.82
          Express Messenger Service LLC                                      # Contingent
          123 NW 13th St. Ste. 312                                           # Unliquidated
          Boca Raton, FL 33432                                               # Disputed
          Date(s) debt was incurred 8/20/2019
                                                                             Basis for the claim:    Delivery services
          Last 4 digits of account number RHO
                                                                             Is the claim subject to offset?   " No # Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,181.66
          Exxon Mobil Fleet National                                         # Contingent
          Wex Bank                                                           # Unliquidated
          P.O. Box 6293                                                      # Disputed
          Carol Stream, IL 60197
                                                                             Basis for the claim:    Gas Credit Card
          Date(s) debt was incurred 11/25/19
          Last 4 digits of account number 9128                               Is the claim subject to offset?   " No # Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $29.48
          FDOT                                                               # Contingent
          P.O. Box 71237                                                     # Unliquidated
          Charlotte, NC 28272-1237                                           # Disputed
          Date(s) debt was incurred 1/19/2019
                                                                             Basis for the claim:    Tolls
          Last 4 digits of account number 6950
                                                                             Is the claim subject to offset?   " No # Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,713.06
          FEC Row LLC                                                        # Contingent
          7150 Philips Highway                                               # Unliquidated
          Jacksonville, FL 32256                                             # Disputed
          Date(s) debt was incurred 7/1/2019
                                                                             Basis for the claim:    License fee
          Last 4 digits of account number 688
                                                                             Is the claim subject to offset?   " No # Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><54
                                                                              )1of
                                                                                A=100
                                                                                   ,.
 Debtor       Litestream Holdings, LLC                                                                Case number (if known)            19-26043
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,350.00
          First Limerick, Inc.                                               # Contingent
          P.O. Box 150336                                                    # Unliquidated
          Altamonte Springs, FL 32715-0336                                   # Disputed
          Date(s) debt was incurred 4/8/2019
                                                                             Basis for the claim:    Consulting
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,889.02
          Florida Blue                                                       # Contingent
          PO Box 660299                                                      # Unliquidated
          Dallas, TX 75266                                                   # Disputed
          Date(s) debt was incurred  10/18/2019                              Basis for the claim:    Health insurance
          Last 4 digits of account number 6791
                                                                             Is the claim subject to offset?   " No # Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $90.10
          Florida Court Reporting                                            # Contingent
          2161 Palm Beach Lakes Blvd. Ste. 302                               # Unliquidated
          West Palm Beach, FL 33409                                          # Disputed
          Date(s) debt was incurred 3/8/2019
                                                                             Basis for the claim:    Legal service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,788.22
          Florida Power & Light Co                                           # Contingent
          General Mail Facililty                                             # Unliquidated
          Miami, FL 33188-0001                                               # Disputed
          Date(s) debt was incurred 11/5/2019
                                                                             Basis for the claim:    Power services
          Last 4 digits of account number 8593
                                                                             Is the claim subject to offset?   " No # Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $86.60
          Florida Telecommunications Relay, Inc.                             # Contingent
          Accounts Receivable Dept.                                          # Unliquidated
          1820 E. Park Avenue Ste. 101                                       # Disputed
          Tallahassee, FL 32301
                                                                             Basis for the claim:    FL relay fee
          Date(s) debt was incurred 6/30/2018
          Last 4 digits of account number                                    Is the claim subject to offset?   " No # Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $156,442.79
          Frank Mambuca                                                      # Contingent
          478 Terra Vista Court                                              # Unliquidated
          Naples, FL 34119
                                                                             " Disputed
          Date(s) debt was incurred 9/13/2019
                                                                             Basis for the claim:    Final Judgment
          Last 4 digits of account number 8604
                                                                             Is the claim subject to offset?   " No # Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,921.98
          GLDS                                                               # Contingent
          306 Seippel Blvd.                                                  # Unliquidated
          Beaver Dam, WI 53916                                               # Disputed
          Date(s) debt was incurred 9/1/19 - 11/1/19
                                                                             Basis for the claim:    Hosting service
          Last 4 digits of account number S730
                                                                             Is the claim subject to offset?   " No # Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><55
                                                                              *(of
                                                                                A=100
                                                                                   ,.
 Debtor       Litestream Holdings, LLC                                                                Case number (if known)            19-26043
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,000.00
          Glenn St. Johns Homeowners
          Association, Inc.                                                  # Contingent
          c/o Rizetta & Company                                              # Unliquidated
          2806 N Fifth St Unit 403                                           # Disputed
          Saint Augustine, FL 32084
                                                                             Basis for the claim:    Potential Liability from Lawsuit
          Date(s) debt was incurred
          Last 4 digits of account number       1276                         Is the claim subject to offset?   " No # Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,792.69
          GT Leasing                                                         # Contingent
          2810 St. Augustine Rd.                                             # Unliquidated
          Jacksonville, FL 32207                                             # Disputed
          Date(s) debt was incurred 9/26/19 - 11/20/19
                                                                             Basis for the claim:    Vehicle lease payment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,588.80
          Gunster                                                            # Contingent
          777 South Flagler Dr. Ste. 500                                     # Unliquidated
          East Tower                                                         # Disputed
          West Palm Beach, FL 33401
                                                                             Basis for the claim:    Legal services
          Date(s) debt was incurred 4/23/17 - 6/23/17
          Last 4 digits of account number                                    Is the claim subject to offset?   " No # Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $71,265.82
          Hahn Loeser                                                        # Contingent
          5811 Pelican Bay Blvd. Ste. 650                                    # Unliquidated
          Naples, FL 34108                                                   # Disputed
          Date(s) debt was incurred 5/31/18 - 12/19/18
                                                                             Basis for the claim:    Legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $418.03
          Havoline Express Lube                                              # Contingent
          3451 N. Ponce De Leon Blvd.                                        # Unliquidated
          St. Augustine, FL 32084                                            # Disputed
          Date(s) debt was incurred 3/12/2019
                                                                             Basis for the claim:    Auto services
          Last 4 digits of account number 00LS
                                                                             Is the claim subject to offset?   " No # Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,901.22
          i2 Solutions                                                       # Contingent
          2847 43rd Ave NE                                                   # Unliquidated
          Naples, FL 34120                                                   # Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Final judgment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,784.58
          In Demand Networks LLC                                             # Contingent
          345 Hudson St. 17th Floor                                          # Unliquidated
          New York, NY 10014                                                 # Disputed
          Date(s) debt was incurred Nov 17 - Dec 18
                                                                             Basis for the claim:    Sports carriage fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><56
                                                                              *)of
                                                                                A=100
                                                                                   ,.
 Debtor       Litestream Holdings, LLC                                                                Case number (if known)            19-26043
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,592.80
          Interstate TRS Fund                                                # Contingent
          P.O. Box 62634                                                     # Unliquidated
          Baltimore, MD 21264-2634                                           # Disputed
          Date(s) debt was incurred 2017- 2018
                                                                             Basis for the claim:    FCC fees
          Last 4 digits of account number 4822
                                                                             Is the claim subject to offset?   " No # Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,994.33
          IPFS Corporation                                                   # Contingent
          P.O. Box 412086                                                    # Unliquidated
          Kansas City, MO 64141-2086                                         # Disputed
          Date(s) debt was incurred 10/21/2019
                                                                             Basis for the claim:    Liability insurance
          Last 4 digits of account number 8259
                                                                             Is the claim subject to offset?   " No # Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,991.80
          J & D Heating & Air Conditioning, Inc.                             # Contingent
          5631 Halifax Ave.                                                  # Unliquidated
          Fort Myers, FL 33912                                               # Disputed
          Date(s) debt was incurred 8/28/2018
                                                                             Basis for the claim:    Miscellaneous services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $163.12
          JEA                                                                # Contingent
          PO Box 45047                                                       # Unliquidated
          Jacksonville, 32232-5047 32232-5047                                # Disputed
          Date(s) debt was incurred 11/12/2019
                                                                             Basis for the claim:    Miscellaneous services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10.00
          LeeWay Service Center                                              # Contingent
          1366 Colonial Blvd.                                                # Unliquidated
          Ft. Myers, FL 33907                                                # Disputed
          Date(s) debt was incurred 6/4/2018
                                                                             Basis for the claim:    Tolls
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $188,966.08
          Lennar Homes, LLC                                                  # Contingent
          700 N.W. 107th Ave                                                 # Unliquidated
          400
          Miami, FL 33172
                                                                             " Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Final Judgment
          Last 4 digits of account number       1181                         Is the claim subject to offset?   " No # Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $208,594.86
          Level 3 Communications LLC                                         # Contingent
          P.O. Box 910182                                                    # Unliquidated
          Denver, CO 80291-0182
                                                                             " Disputed
          Date(s) debt was incurred 3/1/2017
                                                                             Basis for the claim:    Miscellaneous services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><57
                                                                              **of
                                                                                A=100
                                                                                   ,.
 Debtor       Litestream Holdings, LLC                                                                Case number (if known)            19-26043
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,142.44
          Lindell & Farson PA                                                # Contingent
          12276 San Jose Blvd                                                # Unliquidated
          Ste 126                                                            # Disputed
          Jacksonville, FL 32223
                                                                             Basis for the claim:    Legal services
          Date(s) debt was incurred 11/5/2019
          Last 4 digits of account number                                    Is the claim subject to offset?   " No # Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,567.04
          MLB Network, LLC                                                   # Contingent
          Bank of America                                                    # Unliquidated
          16425 Collections Center Dr.
          Chicago, IL 60693-0164
                                                                             " Disputed
          Date(s) debt was incurred 1/31/2019
                                                                             Basis for the claim:    Programming
          Last 4 digits of account number                                    Is the claim subject to offset?   " No # Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,251.24
          Momentum Telecom                                                   # Contingent
          222 Chastain Meadows Ct. Ste. 100                                  # Unliquidated
          Kennesaw, GA 30144                                                 # Disputed
          Date(s) debt was incurred 5/1/19 - 10/1/19
                                                                             Basis for the claim:    Internet/phone service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,238.27
          NBA TV, LLC                                                        # Contingent
          Olympic Tower                                                      # Unliquidated
          645 Fifth Ave.                                                     # Disputed
          New York, NY 10022
                                                                             Basis for the claim:    Retransmission fees
          Date(s) debt was incurred      5/1/16 - 10/1/19
          Last 4 digits of account number                                    Is the claim subject to offset?   " No # Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $51,037.30
          NCTC                                                               # Contingent
          11200 Corporate Ave                                                # Unliquidated
          Lenexa, KS 66219                                                   # Disputed
          Date(s) debt was incurred      10/30/2019                          Basis for the claim:    Programming
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17.05
          Neustar, inc.                                                      # Contingent
          P.O. Box 403034                                                    # Unliquidated
          Atlanta, GA 30384-3031                                             # Disputed
          Date(s) debt was incurred 5/31/2018
                                                                             Basis for the claim:    Miscellaneous services
          Last 4 digits of account number 6100
                                                                             Is the claim subject to offset?   " No # Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,801.22
          Nexstar Broadcasting, Inc.                                         # Contingent
          P.O. Box 841815                                                    # Unliquidated
          Dallas, TX 75284                                                   # Disputed
          Date(s) debt was incurred 4/30/16 - 1/31/17
                                                                             Basis for the claim:    Retransmission fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><58
                                                                              *+of
                                                                                A=100
                                                                                   ,.
 Debtor       Litestream Holdings, LLC                                                                Case number (if known)            19-26043
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,417.99
          NHLN Affiliate Sales                                               # Contingent
          Mail Code 11115                                                    # Unliquidated
          P.O. Box 70280                                                     # Disputed
          Philadelphia, PA 19176-0280
                                                                             Basis for the claim:    Programming
          Date(s) debt was incurred 11/30/18 - 1/16/19
          Last 4 digits of account number                                    Is the claim subject to offset?   " No # Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $135.70
          NPAC Billing Operations                                            # Contingent
          c/o iconnectiv                                                     # Unliquidated
          100 Somersat Corporate Blvd Center                                 # Disputed
          Bridgewater, NJ 08807
                                                                             Basis for the claim:    Phone Service Provider Charges
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?   " No # Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,515.13
          Old City Tire Outlet                                               # Contingent
          250 San Marco Ave.                                                 # Unliquidated
          St. Augustine, FL 32085                                            # Disputed
          Date(s) debt was incurred 10/10/2018
                                                                             Basis for the claim:    Vehicle repair
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,034.84
          Pioneer Credit Recovery                                            # Contingent
          USB Bank - DMS PNR                                                 # Unliquidated
          POB 97913
          St Louis, MO 63197-9000
                                                                             " Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    USAC collections agent
          Last 4 digits of account number       0132                         Is the claim subject to offset?   " No # Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,269.00
          Pop Media Networks, LLC                                            # Contingent
          Lock Box #9026                                                     # Unliquidated
          P.O. Box 8500                                                      # Disputed
          Philadelphia, PA 19178-9026
                                                                             Basis for the claim:    Programming fees
          Date(s) debt was incurred 7/31/19 - 9/30/19
          Last 4 digits of account number 300                                Is the claim subject to offset?   " No # Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,863.52
          Prestige Land & Law, PLLC                                          # Contingent
          120 Butler St. Ste. B                                              # Unliquidated
          West Palm Beach, FL 33407                                          # Disputed
          Date(s) debt was incurred 3/22/19 - 7/3/19
                                                                             Basis for the claim:    Legal fees
          Last 4 digits of account number 1166
                                                                             Is the claim subject to offset?   " No # Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $455.73
          Principal Life Group                                               # Contingent
          P.O. Box 14513                                                     # Unliquidated
          Des Moines, IA 50306-3513                                          # Disputed
          Date(s) debt was incurred 10/16/2019
                                                                             Basis for the claim:    Dental insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><59
                                                                              *,of
                                                                                A=100
                                                                                   ,.
 Debtor       Litestream Holdings, LLC                                                                Case number (if known)            19-26043
              Name

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,809,092.48
          Rhodes, Paul                                                       # Contingent
          500 Australian Ave So                                              # Unliquidated
          Ste 648                                                            # Disputed
          West Palm Beach, FL 33401
                                                                             Basis for the claim:    Loans to company
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?   " No # Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $390.00
          Rock Legal Services                                                # Contingent
          2048 Ponce De Leon Ave.                                            # Unliquidated
          West Palm Beach, FL 33407                                          # Disputed
          Date(s) debt was incurred 2/6/2019
                                                                             Basis for the claim:    Legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,279.37
          Rovi Guides, Inc.                                                  # Contingent
          7140 South Lewis Ave.                                              # Unliquidated
          Tulsa, OK 74136                                                    # Disputed
          Date(s) debt was incurred 9/1/19 - 10/1/19
                                                                             Basis for the claim:    Channel guide
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,399.95
          Sage                                                               # Contingent
          1715 N Brown Road                                                  # Unliquidated
          Lawrenceville, GA 30043                                            # Disputed
          Date(s) debt was incurred 8/28/2019
                                                                             Basis for the claim:    Dues & subscriptions
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,373.97
          Seidensticker & San Filippo LLC                                    # Contingent
          909 6th Ave N                                                      # Unliquidated
          Ste 100
          Naples, FL 34102
                                                                             " Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Potential Liability from Lawsuit
          Last 4 digits of account number                                    Is the claim subject to offset?   " No # Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,938.33
          Showtime Networks, Inc.                                            # Contingent
          P.O. Box 13495                                                     # Unliquidated
          Newark, NJ 07188-0495                                              # Disputed
          Date(s) debt was incurred 8/31/19 - 10/31/19
                                                                             Basis for the claim:    Programming fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $229.68
          SNI/SI Networks, LLC                                               # Contingent
          23398 Network Place                                                # Unliquidated
          Chicago, IL 60673-3398                                             # Disputed
          Date(s) debt was incurred 7/1/18 - 9/1/18
                                                                             Basis for the claim:    Programming fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><60
                                                                              *-of
                                                                                A=100
                                                                                   ,.
 Debtor       Litestream Holdings, LLC                                                                Case number (if known)            19-26043
              Name

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,500.00
          Sommers, Everhart & Kohler, P.A.                                   # Contingent
          380 Columbia Dr. Ste. 111                                          # Unliquidated
          West Palm Beach, FL 33409                                          # Disputed
          Date(s) debt was incurred 10/20/2014
                                                                             Basis for the claim:    Accounting fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $135,000.00
          Steven Kovacheff                                                   # Contingent
          Cathy Ann Scott Esq.                                               # Unliquidated
          250 S Central Blvd Ste A
          Jupiter, FL 33458
                                                                             " Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Final Judgment
          Last 4 digits of account number                                    Is the claim subject to offset?   " No # Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $48,153.95
          Sun Sports                                                         # Contingent
          File #55652                                                        # Unliquidated
          Los Angeles, CA 90074-5652
                                                                             " Disputed
          Date(s) debt was incurred 9/7/2017
                                                                             Basis for the claim:    Programming services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,155.51
          Sunshine State One Call of Florida, Inc.                           # Contingent
          11 Plantation Rd.                                                  # Unliquidated
          Debary, FL 32713                                                   # Disputed
          Date(s) debt was incurred 10/31/2016 - 10/31/19
                                                                             Basis for the claim:    Locating expense
          Last 4 digits of account number 1108
                                                                             Is the claim subject to offset?   " No # Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35.43
          TECO                                                               # Contingent
          PO Box 31017                                                       # Unliquidated
          Tampa, FL 33631-3017                                               # Disputed
          Date(s) debt was incurred 11/6/2019
                                                                             Basis for the claim:    Miscellaneous services
          Last 4 digits of account number 2
                                                                             Is the claim subject to offset?   " No # Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,150.00
          Templeton                                                          # Contingent
          222 Lakeview Ave. Ste. 1200                                        # Unliquidated
          West Palm Beach, FL 33401                                          # Disputed
          Date(s) debt was incurred 1/1/2018
                                                                             Basis for the claim:    Accounting fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $115.03
          Terminix                                                           # Contingent
          P.O. Box 742592                                                    # Unliquidated
          Cincinnati, OH 45274-2592                                          # Disputed
          Date(s) debt was incurred 9/23/2019
                                                                             Basis for the claim:    Pest control
          Last 4 digits of account number 2809
                                                                             Is the claim subject to offset?   " No # Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><61
                                                                              *.of
                                                                                A=100
                                                                                   ,.
 Debtor       Litestream Holdings, LLC                                                                Case number (if known)            19-26043
              Name

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,367.26
          Tower Distribution Company                                         # Contingent
          Attn: Accounts Receivable                                          # Unliquidated
          5980 Collection Center Dr.                                         # Disputed
          Chicago, IL 60693
                                                                             Basis for the claim:    Retransmission fees
          Date(s) debt was incurred 3/1/2019 - 10/1/19
          Last 4 digits of account number                                    Is the claim subject to offset?   " No # Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $644.00
          TSQ Solutions, Inc.                                                # Contingent
          P.O. Box 826                                                       # Unliquidated
          Wilton, CA 95693-0826                                              # Disputed
          Date(s) debt was incurred 9/23/19 - 10/22/19
                                                                             Basis for the claim:    PPV
          Last 4 digits of account number 9657
                                                                             Is the claim subject to offset?   " No # Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,750.00
          Uniti Fiber                                                        # Contingent
          P.O. Box 841153                                                    # Unliquidated
          Dallas, TX 75284-1153                                              # Disputed
          Date(s) debt was incurred 10/1/2019
                                                                             Basis for the claim:    Internet service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,020.87
          Universal Service Administrative Co.                               # Contingent
          P.O. Box 105056                                                    # Unliquidated
          Atlanta, GA 30348-5056                                             # Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    USAC phone fees
          Last 4 digits of account number       4822
                                                                             Is the claim subject to offset?   " No # Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,158.55
          Veritext LLC                                                       # Contingent
          2 S. Biscayne Blvd. Ste. 2250                                      # Unliquidated
          Miami, FL 33131                                                    # Disputed
          Date(s) debt was incurred 2/12/2019
                                                                             Basis for the claim:    Legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,600.30
          Vubiquity                                                          # Contingent
          3900 W. Alameda Ave. Ste. 1700                                     # Unliquidated
          Burbank, CA 91505
                                                                             " Disputed
          Date(s) debt was incurred 3/31/2018 - 2/28/19
                                                                             Basis for the claim:    On Demand
          Last 4 digits of account number 476
                                                                             Is the claim subject to offset?   " No # Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $90.75
          W.B. Underground Cable, Inc.                                       # Contingent
          319 Summer Springs Ct.                                             # Unliquidated
          Jacksonville, FL 32225                                             # Disputed
          Date(s) debt was incurred 8/18/2017
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><62
                                                                              */of
                                                                                A=100
                                                                                   ,.
 Debtor       Litestream Holdings, LLC                                                                Case number (if known)            19-26043
              Name

 3.78      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $8,084.89
           WCWJ - TV                                                         # Contingent
           P.O. Box 936261                                                   # Unliquidated
           Atlanta, GA 31193-6261
                                                                             " Disputed
           Date(s) debt was incurred 2/28/2017 - 12/31/18
                                                                             Basis for the claim:    Retransmission fees WB
           Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.79      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.      $26,596.86
           William Haggarty
           Daren Phillips Esq                                                # Contingent
           350 5th Ave S                                                     # Unliquidated
           Ste 200                                                           " Disputed
           Naples, FL 34102
                                                                             Basis for the claim:    Judgment - settlement balance
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?   " No # Yes
 3.80      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.      $16,969.50
           William McKinley Law PA                                           # Contingent
           PO Box 2226                                                       # Unliquidated
           Bartow, FL 33831
                                                                             " Disputed
           Date(s) debt was incurred 11/1/2019
                                                                             Basis for the claim:    Legal services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.81      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $9,364.99
           Windstream                                                        # Contingent
           Attn: Customer Care                                               # Unliquidated
           P.O. Box 3177
           Cedar Rapids, IA 52406-3177
                                                                             " Disputed
           Date(s) debt was incurred 10/22/2017
                                                                             Basis for the claim:    Internet / phone
           Last 4 digits of account number 6069                              Is the claim subject to offset?   " No # Yes
 3.82      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.      $10,318.35
           Windstream                                                        # Contingent
           Attn: Customer Care                                               # Unliquidated
           P.O. Box 3177
           Cedar Rapids, IA 52406-3177
                                                                             " Disputed
           Date(s) debt was incurred 3/29/2019
                                                                             Basis for the claim:    Internet / phone
           Last 4 digits of account number 7182                              Is the claim subject to offset?   " No # Yes
 3.83      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.      $26,328.10
           WJXX/Tenga                                                        # Contingent
           P.O. Box 637641                                                   # Unliquidated
           Cincinnati, OH 45263-7641
                                                                             " Disputed
           Date(s) debt was incurred 3/1/2016
                                                                             Basis for the claim:    Retransmission fees ABC
           Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes
 3.84      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $2,300.97
           Yes Network                                                       # Contingent
           32896 Collection Dr.                                              # Unliquidated
           Chicago, IL 60693-0328
                                                                             " Disputed
           Date(s) debt was incurred 10/11/2017
                                                                             Basis for the claim:    Retransmission fees
           Last 4 digits of account number
                                                                             Is the claim subject to offset?   " No # Yes

 Part 3:      List Others to Be Notified About Unsecured Claims


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><63
                                                                              *0of
                                                                                A=100
                                                                                   ,.
 Debtor       Litestream Holdings, LLC                                                             Case number (if known)           19-26043
              Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any
 4.1       Anthony Lawhon, P.A.
           3003 Tamiami Trail N., Suite 200                                                       Line      3.27
           Naples, FL 34103
                                                                                                  #      Not listed. Explain

 4.2       Dennis Hollingsworth, Tax Collector
           P.O. Box 9001                                                                          Line      2.12
           St. Augustine, FL 32085-9001
                                                                                                  #      Not listed. Explain

 4.3       Intelligent Infrastructure Solutions
           , LLC                                                                                  Line      3.34
           7676 Jean Blvd
           Fort Myers, FL 33967                                                                   #      Not listed. Explain


 4.4       Jimerson & Cobb, P.A.
           One Independant Drive                                                                  Line      3.29
           Suite 1400
           Jacksonville, FL 32202                                                                 #      Not listed. Explain


 4.5       Lennar Homes LLC
           Michael Orr Esq.                                                                       Line      3.41
           50 N Laura St
           Ste 1675                                                                               #      Not listed. Explain

           Jacksonville, FL 32202


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                       Total of claim amounts
 5a. Total claims from Part 1                                                                         5a.          $                    379,356.51
 5b. Total claims from Part 2                                                                         5b.    +     $                  3,141,358.17

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                              5c.          $                    3,520,714.68




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 17 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><64
                                                                              *1of
                                                                                A=100
                                                                                   ,.
 Fill in this information to identify the case:

 Debtor name         Litestream Holdings, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-26043
                                                                                                                               # Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
        # No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
      " Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  commercial office and
              lease is for and the nature of              warehouse lease
              the debtor's interest                       located at 280 Business
                                                          Park Circle Suite 412 &
                                                          413, St. Augustine
                                                          Florida 32095.
                  State the term remaining                Lease expires on
                                                          January 31, 2020           A-B Distibutors, Inc.
              List the contract number of any                                        1116 N. Edgewood Ave.
                    government contract                                              Jacksonville, FL 32254


 2.2.         State what the contract or                  Contract between
              lease is for and the nature of              Debtor and D.R.
              the debtor's interest                       Horton, Inc. -
                                                          Jacksonville to provide
                                                          broadband cable
                                                          television services and
                                                          internet to the
                                                          community.
                  State the term remaining                February 7, 2022
                                                                                     D.R. Horton, Inc. - Jacksonville
              List the contract number of any                                        9456 Philips Highway, Suite 1
                    government contract                                              Jacksonville, FL 32256


 2.3.         State what the contract or                  Copier Lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                October 2020
                                                                                     DeLage Landen
              List the contract number of any                                        POB 41602
                    government contract                                              Mc Bee, SC 29101


 2.4.         State what the contract or                  Vehicle Leases
              lease is for and the nature of
              the debtor's interest
                                                                                     GT Leasing
                  State the term remaining                June 1, 2020               2810 St. Augustine Rd
                                                                                     Jacksonville, FL 32207

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><65
                                                                              +(of
                                                                                A=100
                                                                                   ,.
 Debtor 1 Litestream Holdings, LLC                                                              Case number (if known)   19-26043
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

             List the contract number of any
                   government contract


 2.5.        State what the contract or                   Contract between
             lease is for and the nature of               Debtor and Johns
             the debtor's interest                        Creek, LLC to provide
                                                          broadband cable
                                                          television services and
                                                          internet to the
                                                          community.
                  State the term remaining
                                                                                        Johns Creek, LLC
             List the contract number of any                                            3020 Hartley Road, Suite 100
                   government contract                                                  Jacksonville, FL 32257


 2.6.        State what the contract or                   Contract between
             lease is for and the nature of               Debtor and KB Home
             the debtor's interest                        Jacksonville, LLC to
                                                          provide broadband
                                                          cable television
                                                          services and internet to
                                                          the community.
                  State the term remaining                June 1, 2027
                                                                                        KB Home Jacksonville, LLC
             List the contract number of any                                            10475 Fortune Parkway, Suite 100
                   government contract                                                  Jacksonville, FL 32256


 2.7.        State what the contract or                   Contract between
             lease is for and the nature of               Debtor and Palencia
             the debtor's interest                        North Homeowners
                                                          Association to provide
                                                          broadband cable
                                                          television services and
                                                          internet to the
                                                          community.
                  State the term remaining                September 27, 2022
                                                                                        Palencia North Homeowners Association
             List the contract number of any                                            14785 St. Augustine Road
                   government contract                                                  Jacksonville, FL 32256


 2.8.        State what the contract or                   Contract between
             lease is for and the nature of               Debtor and Palencia
             the debtor's interest                        Property Owners
                                                          Association of St.
                                                          Johns County, Inc. to
                                                          provide broadband
                                                          cable television
                                                          services and internet to
                                                          the community.
                  State the term remaining                                              Palencia Property Owners Association
                                                                                        of St Johns County, Inc
             List the contract number of any                                            605 Palencia Club
                   government contract                                                  Saint Augustine, FL 32095
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><66
                                                                              +)of
                                                                                A=100
                                                                                   ,.
 Debtor 1 Litestream Holdings, LLC                                                           Case number (if known)   19-26043
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease



 2.9.        State what the contract or                   Marketing Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                January 11, 2020
                                                                                     Pat Thompson, Co
             List the contract number of any                                         3 Gallatin Drive, Apt A
                   government contract                                               Bozeman, MT 59718




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><67
                                                                              +*of
                                                                                A=100
                                                                                   ,.
 Fill in this information to identify the case:

 Debtor name         Litestream Holdings, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-26043
                                                                                                                          # Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

 # No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
 " Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Cable Bahamas                     Robinson & Old Trail Road                        BankUnited, N.A.                "D       2.1
             LTD                               New Providence Bahamas BS                                                        # E/F
                                                                                                                                #G



    2.2      Summit                            4558 35th Street                                 BankUnited, N.A.                "D       2.1
             Broadband, Inc                    Orlando, FL 32811                                                                # E/F
                                                                                                                                #G




Official Form 206H                                                      Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><68
                                                                              ++of
                                                                                A=100
                                                                                   ,.



 Fill in this information to identify the case:

 Debtor name         Litestream Holdings, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-26043
                                                                                                                                   # Check if this is an
                                                                                                                                       amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                   04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

      # None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                      Gross revenue
       which may be a calendar year                                                            Check all that apply                    (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:                                   " Operating a business                          $1,780,202.00
       From 1/01/2019 to Filing Date
                                                                                               # Other


       For prior year:                                                                         " Operating a business                         $10,809,506.00
       From 1/01/2018 to 12/31/2018
                                                                                               " Other Partial Sale of Assets

       For year before that:                                                                   " Operating a business                          $6,012,108.00
       From 1/01/2017 to 12/31/2017
                                                                                               # Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      # None.
                                                                                               Description of sources of revenue       Gross revenue from
                                                                                                                                       each source
                                                                                                                                       (before deductions and
                                                                                                                                       exclusions)

       For prior year:                                                                         Interest from Fidelity
       From 1/01/2018 to 12/31/2018                                                            Investment account                                       $16.52


       For year before that:
       From 1/01/2017 to 12/31/2017                                                            Interest/Dividend                                        $83.93


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><69
                                                                              +,of
                                                                                A=100
                                                                                   ,.
 Debtor       Litestream Holdings, LLC                                                                  Case number (if known) 19-26043




      # None.
       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Attached List                                                                           $313,885.90           # Secured debt
                                                                                                                                 # Unsecured loan repayments
                                                                                                                                 " Suppliers or vendors
                                                                                                                                 " Services
                                                                                                                                 # Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      " None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

      " None
       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

      " None
       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

      # None.
               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Seinsticker & San Filippo,                        Civil                      Twentieth Judicial Court                  "    Pending
               LLC vs. Litestream Holdings,                                                 Collier County                            # On appeal
               LLC                                                                          33515 Tamiami Trail East
                                                                                                                                      # Concluded
               2019-CA-1770                                                                 Suite 501
                                                                                            Naples, FL 34112

       7.2.    Intelligent Infrastructure                        Civil                      Twentieth Judicial Court                  # Pending
               Solutions LLC vs. Litestream                                                 Collier County                            # On appeal
               Holdings, LLC                                                                33515 Tamiami Trail East
               2019-CA-376                                                                  Suite 501
                                                                                                                                      "    Concluded

                                                                                            Naples, FL 34112

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><70
                                                                              +-of
                                                                                A=100
                                                                                   ,.
 Debtor       Litestream Holdings, LLC                                                                  Case number (if known) 19-26043



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.3.    Larry H Ray, as Collier                           Civil                     Twentieth Judicial Court              # Pending
               County Tax Collector                                                        Collier County                        # On appeal
               11-2019-CA-002339-0001-XX                                                   33515 Tamiami Trail East
                                                                                           Suite 501
                                                                                                                                 "     Concluded

                                                                                           Naples, FL 34112

       7.4.    Dennis W. Hollingsworth as                        Civil                     Seventh Judicial Court St.            # Pending
               Tax Collector vs. 2 Brothers                                                Johns County                          # On appeal
               Food Mart LLC et al                                                         4010 Lewis Speedway #365
               552019CA001433A000XX                                                        Saint Augustine, FL 32084
                                                                                                                                 "     Concluded


       7.5.    Glen St. Johns HOA, Inc. vs.                      Civil                     Seventh Judicial Court St.            "     Pending
               Litestream Holdings, LLC                                                    Johns County                          # On appeal
               552018CA0001276A                                                            4010 Lewis Speedway #365
                                                                                                                                 # Concluded
                                                                                           Saint Augustine, FL 32084

       7.6.    Lennar Homes, LLC vs.                             Civil                     Seventh Judicial Court St.            "     Pending
               Litestream Holdings, LLC                                                    Johns County                          # On appeal
               552017CA001181A000XX                                                        4010 Lewis Speedway #365
                                                                                                                                 # Concluded
                                                                                           Saint Augustine, FL 32084

       7.7.    Frank Mambuca vs.                                 Civil                     Fifteenth Judicial Court              # Pending
               Litestream Holdings, LLC                                                    Palm Beach                            # On appeal
               19-CA-8604                                                                  205 N Dixie Hwy
                                                                                           West Palm Beach, FL 33401
                                                                                                                                 "     Concluded


       7.8.    Steven Kovacheff vs.                              Breach                    Twentieth Judicial Court              # Pending
               Litestream Holdings, LLC                                                    Collier County                        "     On appeal
               11-2015-CA-000376-001                                                       33515 Tamiami Trail East
                                                                                                                                 # Concluded
                                                                                           Suite 501
                                                                                           Naples, FL 34112


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      " None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

      # None
               Recipient's name and address                      Description of the gifts or contributions               Dates given                          Value

       9.1.    Florida Gulf Coast University                     cash donation
               Scholarship Fund
               10501 FGCU Blvd So
               Fort Myers, FL 33965                                                                                      March 18, 2018                 $1,000.00

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><71
                                                                              +.of
                                                                                A=100
                                                                                   ,.
 Debtor        Litestream Holdings, LLC                                                                     Case number (if known) 19-26043




      " None
       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss         Value of property
       how the loss occurred                                                                                                                                 lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

      # None.
                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.1.    Furr and Cohen, P.A.
                2255 Glades Road
                Suite 301E
                Boca Raton, FL 33431                                 Attorney's Fees and Costs                                 11/27/19              $27,000.00

                Email or website address


                Who made the payment, if not debtor?
                Debtor, funded by BankUnited



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      " None.
       Name of trust or device                                       Describe any property transferred                  Dates transfers          Total amount or
                                                                                                                        were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      " None.
               Who received transfer?                            Description of property transferred or                   Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange              was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


      " Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><72
                                                                              +/of
                                                                                A=100
                                                                                   ,.
 Debtor      Litestream Holdings, LLC                                                                   Case number (if known) 19-26043




15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

      "     No. Go to Part 9.
      # Yes. Fill in the information below.

                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

      "     No.
      # Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

      # No. Go to Part 10.
      "     Yes. Does the debtor serve as plan administrator?

                    # No Go to Part 10.
                    " Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Rhodes Holdings 401(k) Plan                                                                EIN: XX-XXXXXXX

                    Has the plan been terminated?
                    " No
                    # Yes

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

      " None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was              Last balance
                Address                                          account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


      " None
       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><73
                                                                              +0of
                                                                                A=100
                                                                                   ,.
 Debtor      Litestream Holdings, LLC                                                                   Case number (if known) 19-26043




      # None
       Facility name and address                                     Names of anyone with                 Description of the contents        Do you still
                                                                     access to it                                                            have it?
       Life Storage                                                  Patricia Hertvik                     Historical records including       # No
       1401 Mercer Ave                                               500 Australian Ave S Ste             invoices and bank                  " Yes
       West Palm Beach, FL 33401                                     648                                  statements.
                                                                     West Palm Beach, FL
                                                                     33401



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

    " None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

      "     No.
      # Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

      "     No.
      # Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

      "     No.
      # Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><74
                                                                              +1of
                                                                                A=100
                                                                                   ,.
 Debtor      Litestream Holdings, LLC                                                                   Case number (if known) 19-26043



      " None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
         # None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Sally Larson                                                                                                               2004 to present
                    460 W Main Street #101
                    Blue Ridge, GA 30513
       26a.2.       Patricia Hertvik                                                                                                           2014 to present
                    500 Australian Ave S #648
                    West Palm Beach, FL 33401

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

          " None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

          " None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

          # None
       Name and address
       26d.1.       Bank United
                    7765 NW 148 St
                    Hialeah, FL 33016

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

      # No
      "     Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Dane McWilliams
       .                                                                                    12/31/18                 108,933.00

                Name and address of the person who has possession of
                inventory records
                Litestream Holdings, LLC
                280 Business Park Circle #412
                Saint Augustine, FL 32095


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><75
                                                                              ,(of
                                                                                A=100
                                                                                   ,.
 Debtor       Litestream Holdings, LLC                                                                  Case number (if known) 19-26043




       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Paul Rhodes                                    500 Australian Ave S #648                           Managing Member                       99%
                                                      West Palm Beach, FL 33401

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Rhodes Management                                                                                  Rhodes Mangement Company              1%
       Company                                                                                            is an S Corporation of
                                                                                                          Managing Member Paul
                                                                                                          Rhodes


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


      "     No
      # Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

      # No
      "     Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1                                                                                                                                More funds were
       .                                                                                                                                   loaned into the
                                                                                                                                           company than
               Paul Rhodes                                                                                                                 were distributed
               500 Australian Ave S #648                                                                                                   out within the
               West Palm Beach, FL 33401                                                                                                   past year.

               Relationship to debtor
               Managing Member


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

      "     No
      # Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

      "     No
      # Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><76
                                                                              ,)of
                                                                                A=100
                                                                                   ,.
 Debtor      Litestream Holdings, LLC                                                                   Case number (if known) 19-26043



      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 23, 2019

 /s/ Paul Rhodes                                                        Paul Rhodes
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Managing Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
# No
" Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                Case
                                38B<19-26043-MAM
                                     )1&*.(,+&626 Doc
                                                  4A948
                                                      *1 Filed
                                                         5?@<;02/05/20
                                                               )*'*+')1 Page
                                                                        78><77
                                                                             ,*of
                                                                               A=100
                                                                                  ,.
                                                                      8ELAKLJA>G 7IF@EHCK 884
                                                                      3??IMHL <ACEKLAJ
                                                       6IJ LDA ;AJEI@ 6JIG 3MC *& +)*2 LI 9IN ,)& +)*2
                                                                 *).)'))')))) ' =AFFK 6>JCI
*12806 (618061, 13.29/07' +05468 46/06 17 -; ),80&




                                                                                                    5>LA IB                    <A>KIH BIJ
           9>GA                        3@@JAKK                                                     ;>OGAHL      3GIMHL ;>E@     ;>OGAHL
56 8T\][TM^]Y[\ >XN                   +++0 CY[]S 9ORP`YYO 5_P(            ?LNU\YX_TVVP' ;A -,,/.       2)+)+3         ,'1-*(1/ FPX]
56 8T\][TM^]Y[\ >XN                                                                                  3),-)+3          /'.0+(/*
                                                                                                                      1&*2+(+.

;VY[TOL 6V^P                                                                                          2)+)+3           2'.**(-/ <[Y^Z =PLV]S
;VY[TOL 6V^P                                                                                         3)+*)+3           1'03+(.0
;VY[TOL 6V^P                                                                                        +*)+*)+3           1'03+(.0
                                                                                                                      +,&01,(+0

KPa 6LXU                              E(D( 6Ya 0,3-                       7L[YV G][PLW' >A 0*+31      2)+)+3           ,'.,,(11 JPXOY[
KPa 6LXU                                                                                              3).)+3           ,'*//(.*
KPa 6LXU                                                                                             3),-)+3           ,'++*(-1
KPa 6LXU                                                                                            +*),2)+3           ,'*/,(*2
                                                                                                                       1&/-)(/+

<H APL\TXR                            ,2+* G]( 5^R^\]TXP FO(              ?LNU\YX_TVVP' ;A -,,*1      2),)+3           1'*,-(-, JPSTNVP APL\
<H APL\TXR                                                                                           3)+,)+3           -'.20(00
<H APL\TXR                                                                                           +*)3)+3           3'***(33
                                                                                                                      *2&.*)(20

IXT]T ;TMP[                           +*1 G]( ;[LXNT\ G]( G]P( +2**       BYMTVP' 5A -00*,            2)0)+3           1'1/*(** GP[_TNP\
IXT]T ;TMP[                                                                                          3)+,)+3           1'1/*(**
IXT]T ;TMP[                                                                                         +*)+/)+3           1'1/*(**
                                                                                                                      +,&+.)())

9;HEG                                                                                                 2)1)+3           /'***(** ELb[YVV HLa
9;HEG                                                                                                3)+-)+3           /'***(**
                                                                                                                      *)&)))())

KTVVTLW =LRRL[]b                                                                                      2)1)+3           /'-,+(** D]SP[
KTVVTLW =LRRL[]b                                                                                     3)+*)+3           /'-,+(**
KTVVTLW =LRRL[]b                                                                                    +*)+*)+3           /'-,+(**
                                                                                                                      *.&2/,())

;VY[TOL EY`P[ & ATRS] 7Y              <PXP[LV BLTV ;LNTVT]b               BTLWT' ;A --+22             2)3)+3              .3(2+ JPXOY[
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              -2(1-
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              .-(1*
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              -1(3,
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              ..(3-
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              -1(/+
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              ./(--
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              ,2(03
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              -.(03
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              .0(..
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              .2(-3
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              01(,2
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              3,(..
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3           +'*10(3,
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              /3(*.
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              +.(,0
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              .3(1+
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              /*(/*
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              0/(1-
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              ++(0-
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              1-(31
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3             ,+-(-0
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              -2(/-
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              0+(*0
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3              10(3+
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3             ,1+(.1
;VY[TOL EY`P[ & ATRS] 7Y                                                                              2)3)+3             ,02(,3
;VY[TOL EY`P[ & ATRS] 7Y                                                                             3)++)+3              /0(2,
;VY[TOL EY`P[ & ATRS] 7Y                                                                             3)++)+3              ..(,1
;VY[TOL EY`P[ & ATRS] 7Y                                                                             3)++)+3              .3(/*



+,)+0),*+3 L] .4-* EB                                                                                                                      ELRP4 +
                                Case
                                38B<19-26043-MAM
                                     )1&*.(,+&626 Doc
                                                  4A948
                                                      *1 Filed
                                                         5?@<;02/05/20
                                                               )*'*+')1 Page
                                                                        78><78
                                                                             ,+of
                                                                               A=100
                                                                                  ,.
                                                                8ELAKLJA>G 7IF@EHCK 884
                                                                     3??IMHL <ACEKLAJ
                                                      6IJ LDA ;AJEI@ 6JIG 3MC *& +)*2 LI 9IN ,)& +)*2
                                                                *).)'))')))) ' =AFFK 6>JCI
*12806 (618061, 13.29/07' +05468 46/06 17 -; ),80&




                                                                                                5>LA IB                   <A>KIH BIJ
          9>GA                          3@@JAKK                                                ;>OGAHL     3GIMHL ;>E@     ;>OGAHL
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            .-(.2
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            /*(.+
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            .,(31
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            /*(33
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            -.(,1
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            -3(3/
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            /,(+*
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            /.(-,
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            1-(-/
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            32(1*
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3         +'+/+(/2
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3           ,,3(.2
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            .+(30
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            0,(-+
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            10(30
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            /+(2*
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            /,(0*
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            +3(*-
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            0*(,+
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            00(1.
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            +0(0-
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3            1.(.0
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3           ,2,(2*
;VY[TOL EY`P[ & ATRS] 7Y                                                                         3)++)+3           ,01(12
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            /-(,*
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            //(/*
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            1/(+/
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3           +*+(0+
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3         +',*1(**
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            /2(++
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            ./(+1
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            /*(.+
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            ..(,1
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            /+(-*
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            .-(21
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            /+(23
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            -.(20
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            .*(32
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            0+(0+
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            02(..
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            /-(+*
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            /-(1*
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            +0(0-
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            +3(+,
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            10(,/
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3           ,.1(,-
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            .-(11
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            0/(0,
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3            2+(+1
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3           ,23(2,
;VY[TOL EY`P[ & ATRS] 7Y                                                                         +*)3)+3           ,./(,,
                                                                                                                 2&,+0(0*

CL]TYXLV 7LMVP HJ 7YYZ                E(D( 6Ya .+.2,0                @LX\L\ 7T]b' BD 0.+.+       2)+,)+3            33-(/. GP[_TNP\
CL]TYXLV 7LMVP HJ 7YYZ                                                                            3)/)+3          ,'0*-(2.
CL]TYXLV 7LMVP HJ 7YYZ                                                                           3)++)+3            ,/0(+1
CL]TYXLV 7LMVP HJ 7YYZ                                                                           3),-)+3         /,'3.3(23
CL]TYXLV 7LMVP HJ 7YYZ                                                                          +*)-*)+3         +*'***(**
CL]TYXLV 7LMVP HJ 7YYZ                                                                           ++).)+3         .,',+,(3+
                                                                                                                *)2&)*/(,.

8PXXT\ K =YVVTXR\`Y[]S                E(D( 6Ya 3**+                  G]( 5^R^\]TXP' ;A -,*2/     2)+0)+3          3'3-*(*/ HLa
8PXXT\ K =YVVTXR\`Y[]S                                                                           3)+,)+3          /'***(**
8PXXT\ K =YVVTXR\`Y[]S                                                                          +*),2)+3          /'***(**
                                                                                                                 *2&2,)().



+,)+0),*+3 L] .4-* EB                                                                                                                 ELRP4 ,
                                Case
                                38B<19-26043-MAM
                                     )1&*.(,+&626 Doc
                                                  4A948
                                                      *1 Filed
                                                         5?@<;02/05/20
                                                               )*'*+')1 Page
                                                                        78><79
                                                                             ,,of
                                                                               A=100
                                                                                  ,.
                                                                  8ELAKLJA>G 7IF@EHCK 884
                                                                     3??IMHL <ACEKLAJ
                                                      6IJ LDA ;AJEI@ 6JIG 3MC *& +)*2 LI 9IN ,)& +)*2
                                                                *).)'))')))) ' =AFFK 6>JCI
*12806 (618061, 13.29/07' +05468 46/06 17 -; ),80&




                                                                                                5>LA IB                  <A>KIH BIJ
              9>GA                      3@@JAKK                                                ;>OGAHL     3GIMHL ;>E@    ;>OGAHL

;VY[TOL 8PZL[WPX] YQ FP_PX /*/* K( HPXXP\\PP G](                      HLVVLSL\\PP' ;A -,-33      2)+3)+3         -'-1/(10 HLa
;VY[TOL 8PZL[WPX] YQ FP_PX^P                                                                     2)+3)+3           +,/(**
;VY[TOL 8PZL[WPX] YQ FP_PX^P                                                                     2)+3)+3           221(.,
;VY[TOL 8PZL[WPX] YQ FP_PX^P                                                                     2)+3)+3         -'*-0(-3
;VY[TOL 8PZL[WPX] YQ FP_PX^P                                                                     3)+3)+3            0,(.3
;VY[TOL 8PZL[WPX] YQ FP_PX^P                                                                     3),*)+3         0'1*,(-,
;VY[TOL 8PZL[WPX] YQ FP_PX^P                                                                     3),*)+3           222(+-
;VY[TOL 8PZL[WPX] YQ FP_PX^P                                                                    +*),+)+3         0'203(+.
;VY[TOL 8PZL[WPX] YQ FP_PX^P                                                                    +*),+)+3           233(*0
;VY[TOL 8PZL[WPX] YQ FP_PX^P                                                                    +*),/)+3            //(.-
                                                                                                                ++&2)*(*-

<A8G                                  -*0 GPTZZPV 6V_O(               6PL_P[ 8LW' K> /-3+0       2),+)+3         1'*/*(-3 GP[_TNP\
<A8G                                                                                             3)++)+3         1'*/*(-3
<A8G                                                                                             +*)3)+3         1'*30(,*
                                                                                                                +*&*2/(21

ATXOPVV & ;L[\YX E5                   +,,10 GLX ?Y\P 6V_O( G]P( +,0   ?LNU\YX_TVVP' ;A -,,,-     3)+-)+3        +.'01.(.- APRLV
ATXOPVV & ;L[\YX E5                                                                             +*)++)+3         1'.33(+-
                                                                                                                ++&*0,(./




+,)+0),*+3 L] .4-* EB                                                                                                                ELRP4 -
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><80
                                                                              ,-of
                                                                                A=100
                                                                                   ,.

                                                               United States Bankruptcy Court
                                                                      Southern District of Florida
 In re      Litestream Holdings, LLC                                                                                  Case No.       19-26043
                                                                                    Debtor(s)                         Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date December 23, 2019                                                      Signature /s/ Paul Rhodes
                                                                                            Paul Rhodes

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case
                                 38B<19-26043-MAM
                                      )1&*.(,+&626 Doc
                                                   4A948
                                                       *1 Filed
                                                          5?@<;02/05/20
                                                                )*'*+')1 Page
                                                                         78><81
                                                                              ,.of
                                                                                A=100
                                                                                   ,.




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      Litestream Holdings, LLC                                                                 Case No.   19-26043
                                                                                  Debtor(s)          Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       December 23, 2019                                         /s/ Paul Rhodes
                                                                       Paul Rhodes/Managing Member
                                                                       Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                              Case
                               05?819-26043-MAM
                                    ).&*-(,+&3/3 Doc
                                                  1>648
                                                      *.&)Filed 02/05/20
                                                             2<=87 )*'*+').Page 82 )of>9100
                                                                             45;8        *


                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
  In re      Litestream Holdings, LLC                                                               Case No.   19-26043
                                                                                 Debtor(s)          Chapter    11


                       DEBTOR'S NOTICE OF COMPLIANCE WITH REQUIREMENTS FOR AMENDING
                                            CREDITOR INFORMATION
This notice is being filed in accordance with Local Rules 1007-2(B), 1009-1(D), or 1019-1(B) upon the filing of an amendment to the
debtor’s lists, schedules or statements, pursuant to Bankruptcy Rules 1007, 1009, 1019 or 5010-1(B). I certify that:

[x]          The paper filed adds creditor(s) as reflected on the attached list (include name and address of each creditor being added). I
             have:
             1. remitted the required fee (unless the paper is a Bankruptcy Rule 1019(5) report);
             2. provided the court with a supplemental matrix of only the added creditors on a CD or memory stick in electronic text
                 format (ASCII or MS-DOS text), or electronically uploaded the added creditors in CM/ECF;
             3. provided notice to affected parties, including service of a copy of this notice and a copy of the §341 or post conversion
                 meeting notice [see Local Rule 1009-1(D)(2)] and filed a certificate of service in compliance with the court [see Local
                 Rule 2002-1(F)]; and
             4. filed an amended schedule(s) and summary of schedules; and
             5. filed a motion to reopen accompanied by the required filing fee (if adding creditors pursuant to Local Rule 5010-1(B))

[ ]          The paper filed deletes a creditor(s) as reflected on the attached list (include name and address of each creditor being
             deleted). I have:
             1. remitted the required fee;
             2. provided notice to affected parties and filed a certificate of service in compliance with the court [see Local Rule 2002-1
             (F)]; and
             3. filed an amended schedule(s) and summary of schedules.

[ ]          The paper filed corrects the name and/or address of a creditor(s) as reflected on the attached list. I have:
             1. provided notice to affected parties, including service of a copy of this notice and a copy of the §341 or post conversion
                 meeting notice [see Local Rule 1009-1(D)(2)] and filed a certificate of service in compliance with the court [see Local
                 Rule 2002-1 (F)]; and
             2. filed an amended schedule(s) or other paper.

[ ]          The paper filed corrects schedule D or E/F amount(s) or classification(s). I have:
             1. remitted the required fee;
             2. provided notice to affected parties and filed a certificate of service in compliance with the court [see Local Rule 2002-1
                 (F)]; and
             3. filed an amended schedule(s) and summary of schedules.

[ ]          None of the above apply. The paper filed does not require an additional fee, a supplemental matrix, or notice to affected
             parties. It  does    does not require the filing of an amended schedule and summary of schedules.

I also certify that, if filing amended schedules, Bankruptcy Form 106 “Declaration About an Individual Debtor’s Schedules” (signed
by both debtors) or Bankruptcy Form 202 , “Declaration Under Penalty of Perjury for Non-Individual Debtors” has been filed as
required by Local Rules 1007-2(B), 1009-1(A)(2) and (D)(1), or 1019-1(B).




LF-4 (rev. 12/01/15)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                              Case
                               05?819-26043-MAM
                                    ).&*-(,+&3/3 Doc
                                                  1>648
                                                      *.&)Filed 02/05/20
                                                             2<=87 )*'*+').Page 83 *of>9100
                                                                             45;8        *


 Dated: 12/23/19

 /s/ Robert C. Furr                                                  /s/ Paul Rhodes
 Attorney for Debtor (or Debtor, if pro se)                          Paul Rhodes
                                                                     Debtor

                                                                     2255 Glades Rd.
                                                                     Suite 301E
 Robert C. Furr 210854                                               Boca Raton, FL 33431
 Print Name & Florida Bar Number                                     Address

                                                                     561-395-0500 Fax: 561-338-7532
                                                                     Phone Number




LF-4 (rev. 12/01/15)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                    Best Case Bankruptcy
           Case
            05?819-26043-MAM
                 ).&*-(,+&3/3 Doc
                               1>648
                                   *.&*Filed 02/05/20
                                          2<=87 )*'*+').Page 84 )of>9100
                                                          45;8        )



$''(' %+(')-*+,#

1LKODNQ
'%% 1NLOO6DTO ;EEGBD <@NH
3@GNMLNP 9? &))*%

9</1 0GIIGKF ;MDN@PGLKO
B$L GBLKKDBPGQ
&%% =LJDNODP 1LNMLN@PD 0IQC 1DKPDN
0NGCFDR@PDN 95 %--%,

2SSLK8LAGI
>DS 0@KH
<; ALS +'.(
1@NLI =PND@J 47 +%&.,#+'.(
Case 19-26043-MAM   Doc 48   Filed 02/05/20   Page 85 of 100




       EXHIBIT G
                      Case 19-26043-MAM            Doc 48        Filed 02/05/20       Page 86 of 100

                                                        Page 1                                                            Page 3
1          UNITED STATES BANKRUPTCY COURT                        1             MS. FEINMAN: This is the 341 Meeting for
           SOUTHERN DISTRICT OF FLORIDA                          2    Litestream Holdings, LLC, Case Number 19-26043. It is
2
3
                                                                 3    January 7, 2020, about 11:45 a.m. My name is
     IN RE:              CASE NO. 19-26043-MAM                   4    Heidi Feinman. I'm the attorney with the U.S. Trustee's
4                                                                5    Office who is handling this case.
      LITESTREAM HOLDINGS, LLC,                                  6             This is a meeting of the debtor, the
5                                                                7    creditors, and the U.S. Trustee pursuant to Section 341 of
              Debtor.
 6   ________________________________/
                                                                 8    the Bankruptcy Code which allows us to examine the debtor,
 7                                                               9    go through the schedules, and get some background
 8              341 MEETING OF CREDITORS                        10    information.
 9                 January 7, 2020                              11             It is being recorded. We'll keep a copy of
10      The above-entitled cause came on for a Section 341      12    the recording in our office should anybody care to get a
11   Meeting of Creditors before HEIDI FEINMAN, Trial Attorney,
12   Office of the U.S. Trustee, Department of Justice, in the
                                                                13    copy of it.
13   UNITED STATES BANKRUPTCY COURT, in and for the SOUTHERN 14                Sir, if you could state your full name?
14   DISTRICT OF FLORIDA, at 1515 North Flagler Dr., West Palm  15             MR. RHODES: Paul Andrew Rhodes.
15   Beach, Palm Beach County, Florida on January 7, 2020,      16             MS. FEINMAN: And what is your position with
16   commencing at or about 11:30 a.m., and the following       17    the company?
17   proceedings were had.
                                                                18             MR. RHODES: CEO.
18
19                                                              19             MS. FEINMAN: And are you the managing
20                                                              20    member as well?
21                                                              21             MR. RHODES: I am.
22                                                              22             MS. FEINMAN: Okay. So, Mr. Rhodes, what
23
                                                                23    I'm going to do is swear you in, ask you some questions,
24        Transcribed from a digital recording by:
              Cheryl L. Jenkins, RPR, RMR                       24    go through the schedules, get some background information.
25                                                              25             When I get finished, I'll let creditors here

                                                        Page 2                                                            Page 4
1                                                                 1   ask questions they may have. I'd just ask that you state
2
3              APPEARANCES:                                       2   your name and who you represent so we can get it on the
4                                                                 3   record.
           HEIDI FEINMAN, Trial Attorney                          4             If you'll raise your right hand?
5           Office of the U.S. Trustee
             Department of Justice
                                                                  5             Do you swear or affirm the answers you're
6                                                                 6   about to give today are the truth, the whole truth and
7                                                                 7   nothing but the truth?
               FURR & COHEN, by
8           ALVIN S. GOLDSTEIN, Esquire
                                                                  8             MR. RHODES: I do.
             On behalf of the Debtor                              9   Thereupon,
 9                                                               10                   PAUL RHODES,
10
           KOZYAK TROPIN & THROCKMORTON, by
                                                                 11   having been first duly sworn, was examined and testified
11          DAVID L. ROSENDORF, Esquire                          12   as follows:
            On behalf of Lennar Homes                            13             MS. FEINMAN: Mr. Goldstein, do you just
12                                                               14   want to make an appearance?
13             -------
14                                                               15             MR. GOLDSTEIN: Sure. Alvin Goldstein,
15         WITNESS                                               16   Furr & Cohen, for the debtor.
   Paul Rhodes             Page                                  17                   EXAMINATION
16 Examination by Ms. Feinman 4,56
    Examination by Mr. Rosendorf 41                              18   BY MS. FEINMAN:
17                                                               19        Q. Okay. Mr. Rhodes, did you go to Furr &
18                                                               20   Cohen and discuss the filing of a Chapter 11 bankruptcy
19
20                                                               21   case for Litestream Holdings?
21                                                               22        A. I did.
22                                                               23        Q. And did you authorize Furr & Cohen to file
23
24                                                               24   the petition?
25                                                               25        A. I did.

                                                                                                                  1 (Pages 1 to 4)
                                      OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                    (305) 358-8875
                     Case 19-26043-MAM             Doc 48        Filed 02/05/20       Page 87 of 100

                                                        Page 5                                                            Page 7

 1         Q. And did you sign that petition?                     1   operations. It doesn't seem to be something that can be a
 2         A. I did.                                              2   profitable enterprise.
 3         Q. And did you provide the financial                   3              THE WITNESS: So I would disagree with that.
 4   information that was used by Furr & Cohen to prepare the     4              THE COURT: Wait, wait.
 5   schedules and Statement of Financial Affairs?                5              MR. GOLDSTEIN: Okay.
 6         A. My controller did, and I reviewed them.             6   BY MS. FEINMAN:
 7         Q. Okay. So you reviewed them. Did you sign            7          Q. Okay. Go ahead.
 8   them, sign the documents?                                    8          A. Yeah, so the business is profitable. It's a
 9         A. I don't recall.                                     9   small business at this point because we sold two-thirds of
10         Q. Did you -- you reviewed the documents that         10   it. It was profitable this month on an operating basis.
11   Furr & Cohen provided you?                                  11   It's just at this point -- we tried to sell the entirety
12         A. I reviewed the debtor-in-possession                12   of our assets, business operations in Florida.
13   financing budget.                                           13              As Mr. Goldstein said, we sold the Naples,
14         Q. Okay. I'm going to hand you what is filed          14   the larger part of the business, and so the remainder is
15   with the court as Document 29.                              15   not a business that makes sense for a sole proprietor to
16         A. Sure.                                              16   keep. It makes more sense to be added on to another
17         Q. I want you to take a look at this.                 17   existing cable operation that has more scale, but it is a
18         A. Okay.                                              18   profitable small business. It's got 13 employees, and I'm
19             Okay. Go ahead.                                   19   sure you've got other questions around that, and so we had
20         Q. Go ahead and take a look at it, and let me         20   put it up for sale --
21   know if you've seen this before.                            21          Q. Uh-huh.
22         A. I have.                                            22          A. -- with a broker, who was fielding
23         Q. Okay, and did you, did you sign the                23   interested parties' inquiries, and we had some interested
24   document? This is going to have an electronic signature     24   parties.
25   on it, but did you --                                       25              The bank, BankUnited, suggested that the

                                                        Page 6                                                            Page 8

 1        A. I did.                                               1   most expeditious way to sell the business would be to put
 2        Q. -- sign it?                                          2   it in bankruptcy and have a 363 sale, and so prompted by
 3        A. Yes.                                                 3   some discussions with the bank, we choose this as an
 4        Q. Your signature, and did you authorize the            4   expeditious way to sell this small business. That's the
 5   firm to file this on behalf of Litestream?                   5   truth.
 6        A. I did.                                               6         Q. Okay. Who are the other members of the
 7        Q. Okay. To the best of your knowledge is this          7   entity?
 8   true and correct?                                            8         A. It's only myself, as to 99 percent, if I
 9        A. As far as I know. I mean, it was prepared            9   recall correctly, and a management company that I own, I
10   very capably, I think, by Lyndia, in the Furr & Cohen       10   think it's called Rhodes Holdings, with 1 percent.
11   office, based on information, as far as I know, that my     11         Q. Okay, and Rhodes Holding, you're the sole
12   controller provided her.                                    12   shareholder of?
13        Q. As you sit here today, do you think that            13         A. Yes.
14   there are any changes that need to be made?                 14         Q. That's a corporation?
15        A. Not that I'm aware of.                              15         A. It is.
16             MS. FEINMAN: Okay. Mr. Goldstein, do you          16         Q. Okay, and when was Litestream Holdings, LLC
17   have any opening comments that you want to make?            17   formed?
18             MR. GOLDSTEIN: Litestream is in the cable         18         A. Around May of 2004.
19   and Internet business. They had previously had operations   19         Q. Okay. Now, I understand that it is a cable
20   both in the St. Augustine area, and in the Naples area.     20   and Internet business, but what exactly does it do?
21             About a year ago they sold off the Naples         21         A. We provide video, t.v., Internet and phone
22   operation, and realized about 6 million or so for that,     22   services to residents in St. Johns County, Florida,
23   which largely went to pay down the BankUnited debt, and     23   Southern Jacksonville, doing business both directly with
24   the remaining operations, because of the economies of       24   the homeowners' associations, and with individuals.
25   scale, just at this point don't make sense to continue      25         Q. Okay, and where does Litestream Holdings --


                                                                                                                  2 (Pages 5 to 8)
                                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                (305) 358-8875
                      Case 19-26043-MAM             Doc 48        Filed 02/05/20       Page 88 of 100

                                                         Page 9                                                          Page 11

 1   how do they get the video, t.v., the service, do you          1         Q. Okay. You said there were 13 employees?
 2   license out, or you purchase it from other --                 2         A. Approximately. I just read that on the
 3        A. We --                                                 3   form. That's about right.
 4        Q. -- cable companies?                                   4         Q. Is there a payroll service that you use, or
 5        A. Correct.                                              5   are you -- is there in-house payroll?
 6        Q. Internet companies?                                   6         A. I think we use a payroll service. I think
 7        A. Yeah, we do. For the most part we obtain              7   that the payroll is done through a service.
 8   our video feed, our video programing from the National        8         Q. Who would know that information?
 9   Cable Television Co-op, of which we're a member, the NCTC.    9         A. Sally Larson.
10        Q. Uh-huh.                                              10         Q. And who --
11        A. There are some channels that the NCTC does           11         A. Our controller.
12   not distribute. In those cases we enter into program         12         Q. L-a-r-s-e-n or o-n?
13   agreements directly with the programers, but in all cases    13         A. S-o-n.
14   the video comes through satellite, into a farm of seven      14         Q. And how long has she been your controller?
15   large satellite dishes.                                      15         A. Forever. Forever. I won't tell you,
16        Q. Okay. What about phones, you said?                   16   because she wouldn't want me to. She's worked for me for
17        A. Phone, yeah, Internet and phone. Phone we            17   31 years.
18   resell wholesale service provided to us by a company         18         Q. Okay, but since this company was formed in
19   called Momentum, which is a substantial phone service        19   2004?
20   provider and phone service wholesaler.                       20         A. Don't tell her that I told you that.
21        Q. Uh-huh.                                              21             Yes.
22        A. They're based in Alabama, and then finally           22         Q. So 15 years at least, okay.
23   Internet, we receive Internet bandwidth on a large scale     23         A. Absolutely.
24   basis from a firm called Unity, four gigabytes of            24         Q. And is she a salaried employee?
25   bandwidth, which we then redistribute.                       25         A. I don't know whether Litestream has paid her

                                                        Page 10                                                          Page 12

 1         Q. Okay. Do you -- do you, Mr. Rhodes, have             1   salary for some time. That's something I'd have to ask
 2   other entities that do the same thing in which you have an    2   her.
 3   interest?                                                     3            She gets paid a salary, but I'm not sure
 4         A. No.                                                  4   that I had Litestream cover that expense.
 5         Q. So this is it? This is --                            5         Q. So she does work for other businesses --
 6         A. It is.                                               6         A. Yes.
 7         Q. Okay. Do you have other businesses that              7         Q. -- that you have?
 8   provide you with income, though?                              8         A. Yes.
 9         A. Yes.                                                 9         Q. Okay.
10         Q. Okay. Do you receive a salary from                  10         A. She used to be salaried by Litestream
11   Litestream?                                                  11   certainly.
12         A. I did up until, I'd have to check, maybe two        12         Q. And are you a resident of Palm Beach County?
13   years ago.                                                   13         A. Yes.
14         Q. Okay, and does -- or before the case was            14         Q. So there were -- there are two spaces, two
15   filed, let's talk about before the case was filed, did       15   locations, there is St. Augustine and West Palm. Are both
16   Litestream provide any -- cover any of your fees, your       16   those premises still being utilized?
17   health, your car, your mortgage, life insurance?             17         A. Yes.
18         A. (No verbal response.)                               18         Q. Okay, and where are most of the employees,
19         Q. No benefits?                                        19   in St. Augustine or here in West Palm?
20         A. No.                                                 20         A. St. Augustine.
21         Q. Retirement?                                         21         Q. Is Ms. Larson in St. Augustine or here?
22         A. No.                                                 22         A. No, she's in neither. She's in Georgia.
23         Q. Okay, and you said there -- how about since         23   Her husband retired, and we got her an office up there.
24   the case was filed?                                          24         Q. So she works remotely, so to speak?
25         A. No.                                                 25         A. She does.


                                                                                                                 3 (Pages 9 to 12)
                                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                 (305) 358-8875
                     Case 19-26043-MAM             Doc 48        Filed 02/05/20       Page 89 of 100

                                                       Page 13                                                           Page 15

 1         Q. And so the office that's in West Palm, is           1   time.
 2   that solely for Litestream? Are there other businesses of    2         Q. So is she with a company?
 3   yours that work out of that office?                          3         A. I think she's solo. I think she worked for
 4         A. It's solely for Litestream at this point,           4   cable companies over the years, but to my knowledge she
 5   and there is an employee there who is, I think, on the       5   works solo out of her home as a broker.
 6   Litestream payroll.                                          6         Q. And is it your intention to use her as a
 7         Q. So there is only one employee there?                7   broker since the case was filed, postpetition, or --
 8         A. Yes.                                                8         A. I mean, I like her, and I believe she has
 9         Q. How big is the space?                               9   expertise. I don't know how much familiarity she has with
10         A. It's an executive suite with two offices. I        10   the mechanics of a stalking horse and prompting a
11   think it's 1,000 square feet or less.                       11   successful sale. So I would use her as a consultant to
12         Q. Okay, and do you use that space yourself?          12   assist, and to be compensated, but whether as a broker, or
13         A. I do not.                                          13   as an assistant, to furnish information to buyers, to help
14         Q. Okay. Do you know how much the rent is?            14   keep the data bowl up to date.
15         A. 1,500 bucks, or at least it was years ago          15         Q. Okay, and did you use her to sell the
16   when I last recall.                                         16   Naples --
17         Q. And is it -- to the best of your knowledge,        17         A. No.
18   are you current on the rent up there?                       18         Q. How did the Naples portion of the business
19         A. I would think so.                                  19   get sold?
20         Q. And then the St. Augustine location, you           20         A. There was a natural buyer, Summit Broadband,
21   believe there is, what, 12 employees, 10 employees there?   21   with whom I had been negotiating, been discussing the
22         A. I think 13 is -- the 13 that's listed in the       22   sale, they had expressed interest in selling -- in buying
23   documents here sounds right.                                23   it. They had substantial operations in Naples.
24         Q. Okay, and these employees have been notified       24         Q. So it was direct between you and -- you and
25   of the bankruptcy, correct?                                 25   the people at Summit, no broker, no --

                                                       Page 14                                                           Page 16

 1        A. I have only spoken with the general manager          1         A. There was -- so all the dealings were direct
 2   there. I don't know who he's notified.                       2   between me and -- and they had at Summit, I had a
 3        Q. And who is the general manager?                      3   consultant, broker, or whatever he construed himself to
 4        A. Dane McWilliams.                                     4   be, assist me, a guy who had knowledge of Summit, but the
 5        Q. Does Mr. McWilliams know that it's your              5   transaction was direct between us and Summit.
 6   intention to sell the business?                              6         Q. And when did that close?
 7        A. He does. Yeah, as I mentioned, we have been          7         A. It closed October 5th of '18.
 8   dealing with prospective buyers for some time.               8         Q. And the sales price was 6 million?
 9        Q. Okay. Has anybody made an offer?                     9         A. Six million seventy five.
10        A. We got one offer, I believe, via an email.          10         Q. And did all of that go to BankUnited?
11   Not really much of a formal offer, but you know, I'm not    11         A. Every nickel.
12   sure that that would rank as an offer.                      12             MS. FEINMAN: Who represents BankUnited, do
13        Q. Well, was there a purchase price?                   13   you know?
14        A. It wasn't an email to me, but it was an             14             MR. GOLDSTEIN: Peter Levitt.
15   email to the broker that we have engaged.                   15   BY MS. FEINMAN:
16        Q. Uh-huh.                                             16         Q. Okay. Do you know how much the broker
17        A. I think she just told us about it. I didn't         17   received, or the one who assisted you?
18   receive the email.                                          18         A. They -- BankUnited was not willing to
19        Q. Okay, and who was the broker?                       19   allocate any proceeds to the broker, or for that matter,
20        A. Her name is Pat Williams.                           20   this was surprising to me, to the attorneys that closed
21        Q. And is she, like, an expert in this                 21   the deal for us.
22   industry?                                                   22             MR. GOLDSTEIN: The brokers (inaudible) --
23        A. She is.                                             23             MS. FEINMAN: Okay. Okay.
24        Q. Okay.                                               24             THE WITNESS: I'm not sure whether I'd --
25        A. Yes, she's worked in the industry for a long        25   calling him a broker might be the wrong thing, because


                                                                                                               4 (Pages 13 to 16)
                                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                (305) 358-8875
                     Case 19-26043-MAM              Doc 48        Filed 02/05/20       Page 90 of 100

                                                        Page 17                                                           Page 19

 1   he's -- I just spoke to him, to find out he's not a           1   and I think the others are -- the prepetitions are just
 2   broker, not a licensed business broker. So, whatever,         2   kind of winding down, because they have, like, ACHs and
 3   but, you know, so we thought we'd be paying, starting with    3   AFTs filtered through them.
 4   the attorney, attorney's fees for the attorneys that          4            MS. FEINMAN: Okay.
 5   documented the transaction that made the sale happen.         5            MR. GOLDSTEIN: But I think all they're
 6   BankUnited refused to allow a dollar to be allocated for      6   doing is money goes in and --
 7   attorney's fees.                                              7            MS. FEINMAN: Is transferred out.
 8         Q. And who are the attorneys?                           8            MR. GOLDSTEIN: -- is transferred out, yeah.
 9         A. Tom Lozer (phonetic), and a mensch named             9            MS. FEINMAN: Okay.
10   Jeffrey Falkman (phonetic), who has been a prince about      10            THE WITNESS: Yes, just to elaborate, so
11   this. It's not a very proud story.                           11   these retail customers, the individual that has a phone
12         Q. And, Mr. Rhodes, what's your background?            12   service with us, or HBO, those would be enumerable, little
13         A. Well, it's a complicated answer, but I'll --        13   electronic payments, and would come into these accounts,
14         Q. Okay.                                               14   and so to unwind that and transfer it, I don't know what's
15         A. -- fill in a few blanks.                            15   involved, but --
16              I got a couple degrees in physics, and a PhD      16   BY MS. FEINMAN:
17   in earth science, on the one hand. On the other hand I       17         Q. That's what your lawyer is there for, to
18   was a substantial land developer in St. Lucie County for     18   help you work that out.
19   years, you know, developed communities, land investment      19         A. Yep.
20   partnerships I think is what I did most of, and ended up     20            MS. FEINMAN: Okay.
21   building a cable system in a 700-acre -- 700 home            21            MR. GOLDSTEIN: PNC Bank, they're the
22   community that I built, that I developed, which was my       22   debtor-in-possession account.
23   entry into the cable business in 1999 and 2000.              23            MS. FEINMAN: Okay, PNC. You've sent all of
24              I wanted to diversify, I bought Litestream's      24   this to Lemare (phonetic) already?
25   assets as the stalking horse myself in the sale of what      25            MR. GOLDSTEIN: Yes.

                                                        Page 18                                                           Page 20

 1   was a subsidiary of Tampa Electric in 2004 and, you know,     1            MS. FEINMAN: I just, all I have are his
 2   had expanded the cable business, over these years             2   written notes, that's why I'm asking.
 3   continued as a land developer through the boom.               3   BY MS. FEINMAN:
 4        Q. Are you still developing, still in the land           4        Q. Tax returns, when was the last tax return
 5   development --                                                5   that was filed?
 6        A. No.                                                   6        A. We're behind on those, in terms of the
 7        Q. No?                                                   7   corporate returns. We roll up the P&L into my personal
 8        A. No, I wound that down.                                8   return.
 9        Q. Okay. Have you closed all the prepetition             9        Q. Uh-huh.
10   bank accounts, and opened up debtor-in-possession            10        A. But the corporate return, we haven't filed
11   accounts?                                                    11   since the 2016 tax year, which we filed it in October
12        A. I don't know everything that we've done. I           12   of 2017.
13   believe that we did open up the DIP account last week, or    13        Q. What's the fiscal year end?
14   very recently.                                               14        A. Calendar, December 31.
15        Q. Do you know what account -- what bank that's         15        Q. Okay. Who is Lindell & Farson?
16   at?                                                          16        A. Lindell & Ferrill (sic), is it? They're
17        A. Sadly no. All this -- I don't.                       17   attorneys in St. Johns County, Mike Lindell, they've
18        Q. Okay.                                                18   defended Litestream capably in an action with one of our
19        A. And I don't know if we closed accounts, but          19   HOAs.
20   again, I'm -- I'm just not knowledgeable.                    20        Q. And they're still holding a retainer, or
21            MS. FEINMAN: We have a hearing on Friday --         21   have they taken that retainer as --
22            MR. GOLDSTEIN: Yeah.                                22        A. You know, I don't know. We gave them a
23            MS. FEINMAN: -- and so the bank accounts,           23   $10,000 retainer. I don't know what the net is.
24   do you know where we are with that?                          24        Q. Do you know when you gave them the retainer?
25            MR. GOLDSTEIN: DIP accounts were opened,            25        A. Sometime in, I'm going to guess it was late


                                                                                                                5 (Pages 17 to 20)
                                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                 (305) 358-8875
                     Case 19-26043-MAM              Doc 48        Filed 02/05/20       Page 91 of 100

                                                        Page 21                                                          Page 23

 1   2018, but I'm not certain.                                    1   service, and then if an individual homeowner wants
 2         Q. Okay. How collectible are the accounts               2   something extra, like HBO, or if they want a DVR, in some
 3   receivable, do you know?                                      3   cases, or they want phone service, then the individual
 4         A. It would depend on the aging. I don't --             4   homeowner would enter into a service agreement with us,
 5   you know, the AR that's 30, 60 days, I think would be         5   and we would bill them, or get an ACH from the individual.
 6   quite collectible.                                            6         Q. Okay, and are the HOAs of this -- of the AR,
 7         Q. Well, according to this, it says of the              7   the HOAs the ones that are behind, or is it the
 8   450,000, about 78 of it is 90 days old or less, and about     8   individual --
 9   350 is over 90 days old.                                      9         A. No. Well --
10         A. Yeah. I doubt that -- I'd have to look, I'd         10         Q. -- homeowner?
11   have to look at the accounts.                                11         A. -- there is one HOA that is -- well, I'd
12         Q. What do you do with the -- do you have,             12   have to look at the composition, but there is one HOA, the
13   like, a collection agency that you send the past due --      13   one in the litigation that Mike Lindell was handling,
14         A. No, we call people.                                 14   that's a good 180, $190,000 in arrears.
15         Q. Call people?                                        15         Q. Uh-huh.
16         A. Yep.                                                16         A. They filed an action to try to cancel their
17         Q. So these are --                                     17   contract. Lindell was defending us in that matter. They
18         A. We have a call center, and they call.               18   have stopped paying.
19         Q. Okay. So when you have a -- when you                19         Q. Uh-huh.
20   provide Internet, cable, telephone, whatever, to an HOA or   20         A. That might be, I don't know if it's in
21   a house, a subdivision, are you contracting with the         21   the --
22   individual homeowners, or are you contracting with the       22         Q. And have you ceased servicing that, that
23   management company?                                          23   HOA?
24         A. So most of our revenue, two-thirds of it at         24         A. No.
25   least, is a contract with the homeowners' association --     25         Q. I mean, you're still providing service under

                                                        Page 22                                                          Page 24

 1         Q. Okay.                                                1   their --
 2         A. -- under what in the industry is called a            2         A. We're still under the agreement. I mean,
 3   bulk deal, which is a wholesale contract.                     3   we'd be remiss to --
 4         Q. Uh-huh.                                              4         Q. Okay. So there has not been a termination
 5         A. The HOA gets, gets on behalf of their                5   of the contract?
 6   owners, who they assess, the HOA gets a rate that's           6         A. No, no. They have sued to ask the Court to
 7   perhaps half of a retail rate.                                7   terminate it. We have defended it, a counterclaim, and of
 8         Q. Uh-huh.                                              8   course among the counterclaims is the payment --
 9         A. And in turn we, the cable company, get to --         9         Q. The unpaid fees?
10   are in entitled to payment on every single home in the       10         A. -- of the fees, right. So, I think that's a
11   HOA, even those that don't watch t.v. --                     11   good claim.
12         Q. Uh-huh.                                             12         Q. Uh-huh.
13         A. -- 12 months a year, even homes that are            13         A. And furthermore what's at stake there is not
14   seasonal, and are only in town three months a year, like,    14   only the $200,000, roughly, but also the 200 -- the
15   people pay for the pool 12 months a year even if they're     15   contract assets are substantial. So that claim could be
16   not there.                                                   16   (inaudible).
17         Q. But who pays you, is it the HOA --                  17         Q. When you enter into contracts with HOAs to
18         A. HOA.                                                18   provide the service, is it -- it's a multiyear contract?
19         Q. -- that pays you?                                   19         A. Yes.
20         A. The HOA.                                            20         Q. What's the general term?
21         Q. Okay.                                               21         A. The initial term is at least 10 years.
22         A. And then as to the other 30, 35 percent of          22   Often there is an extension, extension periods. So
23   our revenue, those are individual -- transactions with       23   they're long term contracts.
24   individual homeowners for extras. So the HOA would pay       24         Q. And how many HOAs do you believe you have
25   for the basic video service, and the basic Internet          25   right now?


                                                                                                                6 (Pages 21 to 24)
                                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                 (305) 358-8875
                     Case 19-26043-MAM              Doc 48        Filed 02/05/20       Page 92 of 100

                                                        Page 25                                                           Page 27

 1         A. Four, four that are in HOA agreements.               1        A. No, we don't.
 2         Q. Including the one that hasn't paid?                  2        Q. Okay. If you're going to sell, you need to
 3         A. That's right.                                        3   be prepared to deal with that, with the consumer privacy
 4         Q. Okay. There are one, two, three, four,               4   situation, okay?
 5   five, five trucks of some sort, leased vehicles, and a        5            Who or what is Level 3?
 6   trailer. Are they all being utilized?                         6        A. Level 3 is now part of Century Link. We
 7         A. Yes.                                                 7   dealt with them both in -- they're an independent company,
 8         Q. And they all are located where, up in                8   a very large independent company, and then post the sale
 9   St. Johns County?                                             9   to Centry Link, they're the nation's largest fiber service
10         A. Yes.                                                10   provider, to my knowledge.
11         Q. And the employees that use these vehicles,          11        Q. And you have a cause of action against them?
12   do they take them home with them at the end of the day, or   12        A. We do, we do.
13   do they bring them back to the office?                       13        Q. And where is that, have you filed -- you've
14         A. I believe they leave them at the office, but        14   already filed a complaint?
15   I'm not certain.                                             15        A. We have not.
16         Q. Okay, and they're all insured?                      16        Q. Okay. What about Palencia North POA?
17         A. Yes.                                                17        A. So we have a claim, not filed, but we have a
18         Q. And it looks like they're all leased. Are           18   claim that we presented them with months ago for
19   the lease payments current?                                  19   underpayment of our fees.
20         A. To my knowledge.                                    20        Q. And what's the status of that?
21         Q. Okay, and you don't drive any of these              21        A. They refused to meet with us.
22   vehicles, do you?                                            22        Q. And how much do you think they've underpaid?
23         A. No, no.                                             23        A. Well, the letter that we furnished, from
24         Q. Okay, and to the best of your knowledge are         24   memory, is about 230,000 that we could document, not
25   they in good condition, the cars, or trucks?                 25   including interest or potential --

                                                        Page 26                                                           Page 28

 1         A. I don't know.                                        1         Q. And when you say there is a letter, was it
 2         Q. When is the last time you were up in                 2   sent by an attorney?
 3   St. Johns County, in the office?                              3         A. No, no, this was an amicable letter sent by
 4         A. I'm there for a visit twice a year, roughly,         4   us to the property management company.
 5   two or three times a year. So perhaps two months ago.         5         Q. Do you -- before the case was filed, did you
 6         Q. The websites that you have, mylitestream.net         6   have an attorney that would handle these kind of disputes,
 7   and mylitestream.com, are those used to make payments?        7   collections?
 8         A. I think so.                                          8         A. Well, you know, Ferrill -- Lindell & Ferrill
 9         Q. Okay.                                                9   would have filed this, perhaps if not for the bankruptcy.
10         A. I believe so.                                       10         Q. So they're your general counsel, so to
11         Q. So if I were a customer, I could make my            11   speak?
12   monthly payment that way or --                               12         A. Well, I mean, they -- yeah, I mean, I
13         A. Check your bill.                                    13   wouldn't say that, but they're local to St. Johns
14         Q. Right.                                              14   County --
15         A. Yes.                                                15         Q. Uh-huh.
16         Q. Okay. Is there a privacy policy that you            16         A. -- and they're just, they're litigation
17   have on those websites?                                      17   counsel.
18         A. I don't know. In terms of a website privacy         18         Q. Okay. Listed in your schedules, this is
19   policy, you mean is the information --                       19   Litestream's assets, I'm just -- because I'm not familiar
20         Q. In other words --                                   20   with the terminology, it says "passings built", what does
21         A. -- the individual customer's information            21   that mean?
22   kept confidential?                                           22         A. Yeah, that's a term of art in this business.
23         Q. Uh-huh, and you don't sell --                       23   So, cable, physical assets consist of fiber, amplifiers,
24         A. Oh, no.                                             24   splitters, multiplexers, pedestals, which is the little
25         Q. -- customer lists?                                  25   grey thing in front of your house when you cut the lawn,


                                                                                                                 7 (Pages 25 to 28)
                                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                (305) 358-8875
                     Case 19-26043-MAM              Doc 48        Filed 02/05/20       Page 93 of 100

                                                        Page 29                                                          Page 31

 1   that's called plank, and when you build that, you know,       1         Q. Do you remove the old --
 2   you're now in a position to serve a home --                   2         A. No.
 3         Q. Uh-huh.                                              3         Q. -- or you just -- it's a separate,
 4         A. -- by simply connecting it.                          4   completely separate -- is it in the same area, or on top
 5         Q. Right.                                               5   of it, and you just --
 6         A. So "passings built" refers to the number of          6         A. Yes, so when a utility comes and builds --
 7   homes for which all that plank is in place, and I think in    7   or a cable company comes and builds, there is a mechanism
 8   that schedule, the passings built refer to passings --        8   whereby the existing lines can be flagged --
 9   homes that are ready to be served, the infrastructure in      9         Q. Uh-huh.
10   place that are not yet subscribers, but are available to     10         A. -- and they'll use a magnetic or something,
11   be connected. In other words, it's an opportunity, it's      11   and then we can build where there is space.
12   an asset.                                                    12         Q. And you go underneath the roads and
13         Q. So the Palencia Property Owners Association         13   everything like that?
14   of St. Johns County, you have 1,360 passings built. That     14         A. Yeah, you drill and bore underneath roads,
15   doesn't mean you have 1,360 clients --                       15   underneath driveways, generally.
16         A. Right. So --                                        16         Q. Okay, and what is the cost to -- is that
17         Q. -- or individual --                                 17   cost passed on to the HOA, or the POA, or is that --
18         A. Yeah.                                               18         A. No, the way the bargain works is we front
19         Q. -- people who are utilizing your services?          19   the costs, like for Palencia North, you're here on behalf
20         A. In that case we have 600 subscriber homes.          20   of Lennar, which is the proprietor of Palencia North, we
21         Q. Uh-huh.                                             21   fronted the cost of building, and then in exchange we get
22         A. So perhaps half of our passings we provide          22   a long term contract, though which we amortize our costs
23   service to. The other half are -- the passings are           23   and achieve our return on capital.
24   infrastructure that we own --                                24         Q. And when you, when you say you upfront the
25         Q. Uh-huh.                                             25   costs, then you subcontract that out, or is that something

                                                        Page 30                                                          Page 32

 1        A. -- it's obviously an asset with some value.           1   that you actually do, your company actually does do the
 2        Q. And when the fiber is -- when you do all              2   boring and the whole bit?
 3   that mapping, and you put it in, it's all underground --      3        A. We manage it, and oversee it, but we don't
 4        A. Yes.                                                  4   have our own boring equipment, for example, so we
 5        Q. -- correct?                                           5   subcontract it.
 6            Is it something that you contract with prior         6        Q. Remember the days when we had switches,
 7   to the building of the subdivision?                           7   right? You don't use switches any more, right?
 8        A. It can go either way. So, we've done a lot            8        A. We have multiplexers.
 9   of construction ahead of the homes. So we've done             9             MS. FEINMAN: Didn't you have a case with
10   Palencia North, where we built 650 homes worth of            10   switches that we dealt with, many, many years ago?
11   infrastructure --                                            11             MR. ROSENDORF: I wasn't involved in that,
12        Q. Uh-huh.                                              12   but, yeah, I remember that.
13        A. -- generally ahead of the homes being built,         13             MS. FEINMAN: Yeah.
14   but in other communities we have, particularly in Naples,    14             THE WITNESS: You're thinking maybe of phone
15   gone in when the Comcast contract expired, and the           15   switches, like a select phone switch?
16   community wanted someone else, and then we would build       16             MR. ROSENDORF: That may have been.
17   when the home is already there. So, we've done both.         17             MS. FEINMAN: It may have been.
18        Q. Do you utilize Comcast fiber, or their               18             MR. ROSENDORF: It was a while ago.
19   wiring, or do you have to go and dig all new --              19             MS. FEINMAN: Yeah, it's been years.
20        A. Yes.                                                 20             THE WITNESS: Yeah, so assets around, in a
21        Q. -- trenches or whatever?                             21   community wouldn't be the switch. A switch would be at a
22        A. Exactly, you have to trench and put in new           22   central --
23   fiber, and that's one of the benefits for the community,     23   BY MS. FEINMAN:
24   because the new fiber is fresher, and less cut up and        24        Q. Right, a central location.
25   patched, and of more modern design and capacity.             25        A. Right.


                                                                                                                8 (Pages 29 to 32)
                                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                 (305) 358-8875
                     Case 19-26043-MAM              Doc 48        Filed 02/05/20       Page 94 of 100

                                                        Page 33                                                           Page 35

 1        Q.    Do those still exist?                              1            MR. GOLDSTEIN: We picked those up online --
 2        A.    Not --                                             2            MS. FEINMAN: Okay.
 3        Q.    Not in the way I'm thinking of?                    3            MR. GOLDSTEIN: -- and we marked them as
 4        A.    A switch is really antiquated.                     4   disputed, because theoretically they should have been paid
 5             MS. FEINMAN: Okay. Right, well, there I             5   in connection with the sale.
 6   go, I just aged myself.                                       6            MS. FEINMAN: Right.
 7             MR. ROSENDORF: We're dating ourselves.              7            MR. GOLDSTEIN: So, they didn't have a
 8             THE WITNESS: I think I've got a couple              8   record of having owed them, but Collier County had a
 9   years on both of you.                                         9   record of them being owed.
10             You still use the word for switch for an           10            MS. FEINMAN: Well, that's why I'm asking,
11   electronic switch, even though there aren't any switches     11   they have a record of them being owed. Do they have a
12   in them.                                                     12   record of receiving returns?
13             MS. FEINMAN: Right.                                13            MR. GOLDSTEIN: That, I don't know.
14             THE WITNESS: Switch is a mechanical thing          14            MS. FEINMAN: Okay.
15   but, you know, in the field, when you build a plant, there   15            THE WITNESS: They received returns in the
16   aren't any switches. There is something called a             16   past, but I wouldn't expect that we've been filing returns
17   multiplexer, which is very different.                        17   after we sold the assets.
18   BY MS. FEINMAN:                                              18            MS. FEINMAN: Right. Well -- right.
19         Q. Okay. All right. So the position is that            19            MR. GOLDSTEIN: So that may be how it
20   BankUnited is only -- is owed a million dollars now,         20   cropped up for those years.
21   correct, out of -- they were paid down --                    21   BY MS. FEINMAN:
22         A. Yes.                                                22         Q. Okay, and then the payroll taxes, do you
23         Q. -- the six.                                         23   know for what period that's for? And that's not listed as
24             Okay, and what is your estimate of what you        24   disputed.
25   -- I mean, if you're going to file a 363 sale, what is       25         A. I don't know.

                                                        Page 34                                                           Page 36

 1   your estimate of the value that you're seeking?               1        Q. Okay. Do you know if your payroll taxes,
 2         A. Well, you know --                                    2   your 940s and 941s were timely filed?
 3         Q. And I'm not tying you to, it has to be this          3        A. I would think so, but I don't know.
 4   amount, you know, higher and better offers are always the     4        Q. And what about the St. Johns County Tax
 5   best, but what are you looking at?                            5   Collector?
 6         A. Well, it's -- I've only been involved in one         6        A. Well, so those, those -- I just don't -- I'm
 7   bankruptcy where I was the buyer.                             7   not the one that would know the status of whether we filed
 8         Q. Uh-huh.                                              8   them timely. Whenever I say "I don't know", it doesn't
 9         A. You know, the dynamics of this -- you know,          9   imply that we didn't file them.
10   the bank pitched the bankruptcy sale as something that's     10        Q. No, I understand, you don't know.
11   both more expeditious, and where you could get healthy       11        A. I'm under oath. If I don't know, I'm
12   bidding underway. I realize it's a distressed environment    12   comfortable saying I don't know.
13   as well. So, you know, I really don't -- it just would be    13        Q. Okay.
14   a wild, unsupported, high number, or low number. I really    14        A. But whereas Collier County, we don't think
15   don't know.                                                  15   we owe them, because those assets were sold, and they are
16         Q. The tangible property taxes that are due to         16   attached to the assets that's -- sobeit. The Collier --
17   Collier County, have the returns been filed?                 17   the St. Johns County, that's where our assets are.
18         A. I don't know, but I would question that, and        18        Q. Uh-huh.
19   that it should be marked as disputed. So that pertains --    19        A. So I would expect that we're not disputing
20         Q. Yes, they are disputed.                             20   those, except perhaps as to the details of the amount, and
21         A. That pertains to assets that we sold --             21   I don't know if we're disputing those.
22         Q. Right.                                              22        Q. Okay. It says here you owe, it says a
23         A. -- a year and a half ago.                           23   nominal amount, but it's for lawn service. Is part of
24         Q. So, but you don't know whether the returns          24   your -- when you put in your new fiber, cable, whatever,
25   were filed, or do you?                                       25   your work, were you obligated to put the lawn back in the


                                                                                                                9 (Pages 33 to 36)
                                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                 (305) 358-8875
                     Case 19-26043-MAM              Doc 48        Filed 02/05/20       Page 95 of 100

                                                        Page 37                                                           Page 39

 1   way you found it?                                             1   Summit sale.
 2         A. We always do.                                        2         Q. Oh, the sale, okay.
 3         Q. So is that what the lawn service would be            3         A. He's a broker, but he's not really a broker.
 4   for?                                                          4   So whatever he did, that's the guy we talked about
 5         A. I wouldn't think so. I wouldn't think a              5   earlier.
 6   lawn service would be brought in for that. You know, the      6         Q. Uh-huh, and what kind of legal work did
 7   construction crews are responsible for putting the sod        7   Gunster provide?
 8   back in.                                                      8         A. Gunster, I mean, I've used -- I've worked
 9         Q. Okay. So why do you think you -- why are             9   with Gunster, Mitch Schepps at Gunster forever. It might
10   you listing a lawn service as a creditor?                    10   have been tax, it probably was tax.
11         A. I wouldn't have expected that we had a lawn         11         Q. Okay.
12   service as a creditor.                                       12         A. I mean, if they did anything for Litestream,
13         Q. Okay. Did you ever live in Naples yourself?         13   it was a long time ago, but that could be it.
14         A. No.                                                 14         Q. Okay. It's indicated here that you've made
15         Q. Okay. Are all your licenses paid?                   15   loans to the company of about 1.8 million. Are those
16         A. I don't know, but again, not to imply that          16   loans documented with writings, written documents, written
17   we haven't.                                                  17   loan agreements?
18         Q. Uh-huh.                                             18         A. Yeah, I don't know. I mean, they're -- I
19         A. I just, as a matter of fact, don't know, and        19   know that that amount was tallied up by bank statement,
20   the reason I was late on you is that my cell phone was not   20   you know, records and it was done to the dollar and penny,
21   -- I can't text Sally to get you those answers.              21   it was based on documented transfers into the company.
22         Q. Okay. You provide health insurance for your         22         Q. The source of funds that were used to pay
23   employees?                                                   23   Furr & Cohen's retainer was from BankUnited?
24         A. I believe so, yeah.                                 24         A. That's right.
25         Q. Florida Blue?                                       25         Q. Was that added to their balance?

                                                        Page 38                                                           Page 40

 1         A. That sounds right.                                   1        A. That's my understanding, yes.
 2         Q. Okay. What else, do you provide them with            2            MS. FEINMAN: Okay. Yes, I would like to
 3   anything else, retirement, 401(k)?                            3   know if that 401(k) plan is being utilized by the
 4         A. I think we have a 401(k), I don't know for           4   employees.
 5   sure.                                                         5            MR. GOLDSTEIN: Okay.
 6         Q. Okay.                                                6            MS. FEINMAN: Can you check? Because it
 7         A. Health insurance.                                    7   does show that there is some kind of plan in existence.
 8         Q. It says here Rhodes Holding 401(k) plan.             8   BY MS. FEINMAN:
 9   Does that sound familiar to you?                              9        Q. And you have documents in storage at Life
10         A. Well, Rhodes Holdings, an "s" at the end of         10   Storage?
11   Holdings --                                                  11        A. I don't know where.
12         Q. Rhodes, I'm sorry, excuse me.                       12        Q. It says Life Storage in West Palm Beach,
13         A. Holdings, plural, Holdings.                         13   historical records, including invoices and bank
14         Q. Right, right, Holdings.                             14   statements.
15         A. Yeah, that's the -- I believe that's the            15            Who is Patricia Hertvik?
16   1 percent member. It's a long standing, essentially,         16        A. She's the employee in the office at
17   management company --                                        17   500 Australian.
18         Q. Uh-huh.                                             18        Q. Okay. The only employee that's there?
19         A. -- that I had back through my years in real         19        A. Uh-huh, that's right.
20   estate. It presumably has a 401(k) plan, I'm just kind of    20        Q. And what is her role?
21   inferring. I don't know whether employees participate in     21        A. She does bookkeeping, at Sally's direction,
22   that plan, I really don't know that much about how the       22   Litestream bookkeeping.
23   plans work, and Sally would know.                            23        Q. And who has ultimate -- do you have the
24         Q. And who is Frank Mambucca?                          24   ultimate decisionmaking?
25         A. Frank is that guy that assisted with the            25        A. Yes.

                                                                                                               10 (Pages 37 to 40)
                                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                (305) 358-8875
                     Case 19-26043-MAM              Doc 48        Filed 02/05/20       Page 96 of 100

                                                        Page 41                                                           Page 43

 1            MS. FEINMAN: All right. I'm going to let             1             MR. ROSENDORF: If you could go to 3.41 in
 2   creditors here ask questions they may have. I'd just,         2   schedules?
 3   again, ask that you state your name and who you represent.    3             MR. GOLDSTEIN: A page number would be --
 4            MR. ROSENDORF: Thank you.                            4             MR. ROSENDORF: Yeah, hang on. Yeah, I
 5            My name, again, is David Rosendorf, for              5   appreciate that. Let me see if I can find it. Give me
 6   whoever is possibly transcribing this, R-o-s-e-n-d-o-r-f.     6   one sec.
 7   I'm with the law firm of Kozyak Tropin & Throckmorton, and    7             Page 21 of 46, at the top.
 8   I'm counsel to Lennar Homes.                                  8   BY MR. ROSENDORF:
 9                  EXAMINATION                                    9         Q. Do you see that Lennar Homes, LLC is listed
10   BY MR. ROSENDORF:                                            10   there --
11         Q. You're familiar with Lennar Homes?                  11         A. Yes.
12         A. Yes.                                                12         Q. -- Line Item 3.41?
13         Q. What's their relationship to Litestream?            13             And this is within, if you look at the
14         A. None. I mean, there is no direct                    14   bottom, Schedule E/F, which is creditors who have
15   relationship. They have this community, Palencia North,      15   unsecured claims.
16   of which they were the developer. I believe that they're     16             Do you understand the difference between a
17   in control of, and the sole shareholder of the homeowners'   17   secured claim and an unsecured claim?
18   association, but I don't think we have any direct            18         A. I do.
19   relationship with Lennar.                                    19         Q. Okay. Do you know why Lennar was listed as
20         Q. You're not aware of any litigation between          20   holding an unsecured claim?
21   Litestream and Lennar?                                       21         A. No.
22         A. Yes.                                                22         Q. Okay. Do you know why the Lennar claim is
23         Q. Okay. What was that about?                          23   listed as disputed?
24         A. It was in connection with an agreement that         24         A. Yes, for the reason that I just briefly
25   Litestream entered into with the original developer, Lexi    25   mentioned to you.

                                                        Page 42                                                           Page 44

 1   North, ICI Homes.                                             1          Q. Okay, but you acknowledge that Lennar
 2         Q. Right.                                               2   obtained a final judgment?
 3         A. So, that's the, that's the basis of that             3          A. To my knowledge.
 4   litigation. We didn't really defend that litigation. If       4          Q. Okay. Do you know whether any appeal was
 5   we did we would have held that the ICI contract was never     5   taken of that final judgment?
 6   signed. So, we never had a contractual relationship with      6          A. It hasn't been.
 7   Lennar. They got a default judgment because we didn't         7          Q. Okay. The PNC account that I mentioned,
 8   defend it.                                                    8   that is also listed in your schedules. If you could go to
 9         Q. Right. Okay. So Lennar did get a judgment            9   Page 3, Line Item 3.2 lists a bank account for PNC Bank, a
10   up in St. Johns County on that claim, correct?               10   checking account, number 8051, with, as of the petition
11         A. They did.                                           11   date, approximately $70,000 in it, right?
12         Q. Okay, and that judgment was recorded?               12          A. Yes, sir.
13         A. I don't know.                                       13          Q. Okay. That bank account, to your knowledge,
14         Q. Okay. You're aware that Lennar got a writ           14   is still there and still holds those funds right now?
15   of garnishment in connection with that judgment?             15          A. To my knowledge.
16         A. I believe so.                                       16          Q. Okay, and I apologize for repeating just a
17         Q. Okay, and the -- there were several writs           17   little bit, Rhodes Holdings, you indicated, is a 1 percent
18   issued, but one was against a bank account at PNC Bank?      18   member of Litestream?
19         A. My understanding -- I haven't seen most of          19          A. I'm not sure. It could -- I think there is
20   these documents, but so when I affirm that there is a        20   a 1 percent member that's (inaudible) --
21   writ, I haven't actually seen the writ, I don't know about   21          Q. Okay.
22   the documentation with PNC, but I've heard about it.         22          A. I think it's that way.
23             MR. ROSENDORF: Okay. If you could, do you          23          Q. Okay, but Rhodes Holdings is an entity that
24   have a copy of the schedules for the witness to look at?     24   you solely own?
25             MR. GOLDSTEIN: Yes.                                25          A. Yes.


                                                                                                               11 (Pages 41 to 44)
                                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                 (305) 358-8875
                     Case 19-26043-MAM              Doc 48        Filed 02/05/20       Page 97 of 100

                                                        Page 45                                                           Page 47

 1         Q. Okay, and the remaining 99 percent of                1   look it over, and approve it and sign it but, you know, I
 2   Litestream Holdings is owned by you, individually?            2   think that as I reviewed this, I was looking at the words
 3         A. That's right.                                        3   "transfer property" and there hasn't been any, but if a
 4         Q. Okay. At Page 45 of the schedules and                4   payment, such as a dividend payment or a distribution to
 5   Statement of Financial Affairs, this is the list of equity    5   me, would be what this is referring to, then this should
 6   security holders. This states "none". Do you have an          6   be amended to say that there has been, yes.
 7   understanding of why this reports no equity security          7         Q. Okay. So were there payments to yourself or
 8   holders of Litestream Holdings?                               8   to Rhodes Holding within the year prior to the filing of
 9         A. No. What would an equity security holder             9   the bankruptcy case?
10   be? I mean, if you want to answer the question, I'm glad     10         A. There were, but I don't think there was to
11   to fill you in but, I mean, I didn't prepare this, and I     11   Holdings, I think to myself.
12   didn't object to that, but I don't really understand what    12         Q. Let me show you, and I apologize I only have
13   an equity security holder is.                                13   one copy, but I'll share it with you, this is a bank
14         Q. With respect to an LLC, you mean?                   14   statement for the PNC account, with the numbers ending
15         A. I mean I can tell you that I'm a member of          15   8051.
16   the LLC.                                                     16            Can you confirm that that's an account
17         Q. Okay.                                               17   statement for Litestream Holdings?
18         A. And one of my management companies is the --        18         A. It looks to be.
19   that's a 1 percent member.                                   19         Q. Okay. If you could go back to the eighth
20         Q. Okay. If you could go to Page 34 of the             20   and ninth pages of that document for me? I believe that
21   schedules and Statement of Financial Affairs?                21   I've highlighted them.
22             If you'd look, and I apologize, I've got to        22            Does that statement reflect payments to
23   pull it up on my phone, I didn't bring the full set here.    23   Rhodes Holdings?
24             MS. FEINMAN: Here, do you want mine?               24         A. Yeah, I mean, on the right the reference
25             MR. ROSENDORF: Ah, thanks.                         25   number, as it's called, has Rhodes Holdings. I assume

                                                        Page 46                                                           Page 48

 1             MS. FEINMAN: You can use mine.                      1   that those are -- because I don't review these statements
 2             MR. ROSENDORF: Thank you. I appreciate it.          2   usually.
 3   BY MR. ROSENDORF:                                             3         Q. Right.
 4         Q. If you look at Question Number 4 in the              4         A. It says reference number, it looks like that
 5   Statement of Financial Affairs, this asked for payments or    5   is the payee, then there is a bunch of, it looks like
 6   other transfers of property made within one year before       6   about $150,000 perhaps.
 7   the filing that benefitted any insider, and that indicates    7         Q. Right, and what's the date on that
 8   none, correct?                                                8   statement? If you go back to the front of it, it should
 9         A. So, there certainly haven't been any                 9   be on the first page.
10   transfers of property. I received distributions during       10         A. It's January.
11   the year, I would guess, and I would have to ask our         11         Q. Of 2019?
12   bookkeeper to summarize that. I'm not sure whether that      12         A. Right.
13   would be considered a payment, but it sounds like it         13         Q. Okay.
14   would. So that may be incorrect, but there hasn't been       14         A. January a year ago.
15   any transfers of property.                                   15         Q. So that's just in one month.
16         Q. When you say "property", are you referring          16             Do you have an idea of how much was
17   to real property? What --                                    17   transferred by Litestream to yourself or Rhodes Holdings
18         A. Any non-cash. I mean, we haven't                    18   in the one year prior to the petition date?
19   transferred, for example, contracts, we haven't              19         A. I wouldn't think it's much more than that,
20   transferred ownership to a plant, we don't have any of       20   and some of these were dividends, and some were -- whether
21   that.                                                        21   repayment of debt or payment in lieu of salary. I don't
22         Q. Okay. So it was your understanding when you         22   think it's much more than that, but -- okay.
23   prepared these schedules then that Question 4 was not        23         Q. How did Litestream Holdings determine how,
24   seeking information as to any payments made to insiders?     24   and when, and how much to pay as dividends?
25         A. So, I didn't prepare the schedule. I did            25         A. We didn't have any policy, no shareholders


                                                                                                               12 (Pages 45 to 48)
                                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                (305) 358-8875
                     Case 19-26043-MAM              Doc 48        Filed 02/05/20       Page 98 of 100

                                                        Page 49                                                          Page 51

 1   besides myself.                                               1         Q. By the way you said, yes, that you
 2         Q. What indication in Litestream's books and            2   personally guaranteed the debt, that was referring to the
 3   records would be made to reflect whether a payment was a      3   BankUnited debt?
 4   dividend or something else?                                   4         A. That's right.
 5         A. Well, if it was a salary, that would be              5         Q. Are there any other obligations of
 6   reflected differently.                                        6   Litestream that you've personally guaranteed?
 7         Q. Okay. Anything else?                                 7         A. No.
 8         A. Not that I know of.                                  8         Q. Schedule H of your schedules and Statement
 9         Q. Okay. You indicated earlier you've not               9   of Financial Affairs, at Page 32 --
10   drawn a salary for approximately two years you think?        10             MR. ROSENDORF: If you could, Counsel?
11         A. Right.                                              11   BY MR. ROSENDORF:
12         Q. Okay.                                               12         Q. -- lists co-debtors, which is all people or
13         A. I have not, perhaps longer.                         13   entities that are also liable for any of the debts listed
14         Q. Okay. So other than dividends or loan               14   in the schedules. Your name doesn't appear here, does
15   repayments, if we see payments to Rhodes -- excuse me,       15   it?
16   Rhodes Holdings in Litestream's accounts, those consist of   16         A. No.
17   either dividends or loan repayments. Is there anything       17         Q. Why not?
18   else that those would represent?                             18         A. I don't know, I didn't prepare this. I
19         A. Perhaps management service to some extent,          19   don't know what a co-debtor refers to.
20   but it's, I would say, primarily, dividends.                 20         Q. You are also liable for the debt to
21         Q. Are there any agreements between Litestream         21   BankUnited, right?
22   and BankUnited with regard to the handling of this           22         A. Yes.
23   bankruptcy case?                                             23         Q. Okay. You understood that when I asked it
24         A. Yes.                                                24   of you, correct?
25         Q. What are those?                                     25         A. Yes.

                                                        Page 50                                                          Page 52

 1         A. Well, not with them handling, no.                    1         Q. Okay.
 2         Q. Okay.                                                2         A. You see, counsel just asked if I was a
 3         A. No. There are agreements between me and              3   guarantor, yes.
 4   BankUnited, yes, but they don't -- I don't think that they    4         Q. The --
 5   are regarding the handling of this bankruptcy.                5         A. So it looks like we should amend that to add
 6         Q. Okay.                                                6   me. I'm not really sure why Cable Bahamas is on it in the
 7         A. So, no.                                              7   first place.
 8         Q. What do they relate to then?                         8         Q. Is Cable Bahamas co-liable for the debt to
 9         A. I'd rather not reveal, but they do not               9   BankUnited?
10   relate to the handling of this bankruptcy case.              10         A. No, and that's why I was thrown off when I
11         Q. Do they relate to Litestream?                       11   looked this over before it was submitted. I'm not sure
12         A. No, they do not. They relate to me,                 12   why. Their role would be as a guarantor of a note which
13   personally.                                                  13   was owed, an asset of Litestream, owed to Litestream as
14         Q. You have other -- personally you have other         14   part of the $6.075 million sale.
15   financial relationships with BankUnited?                     15         Q. Uh-huh.
16         A. No.                                                 16         A. Part of the consideration was a note, and
17         Q. But you have agreements personally with             17   they guaranteed that note, which was an asset of
18   BankUnited --                                                18   Litestream.
19         A. Yes.                                                19         Q. In other words, Cable Bahamas is also liable
20         Q. -- that you're not going to disclose?               20   to Litestream in connection with the sale of the Naples
21         A. That's right.                                       21   assets?
22             MS. FEINMAN: Have you personally guaranteed        22         A. In particular as to the fulfillment of
23   the debt?                                                    23   the $700,000 note, which was a piece of our
24             THE WITNESS: Yes.                                  24   consideration.
25   BY MR. ROSENDORF:                                            25         Q. Okay. Is that note still outstanding, or


                                                                                                              13 (Pages 49 to 52)
                                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                 (305) 358-8875
                     Case 19-26043-MAM             Doc 48        Filed 02/05/20       Page 99 of 100

                                                       Page 53                                                           Page 55

 1   has that been paid?                                          1   $1,676 to the 1,750 subscribers. In my footnote, 200 of
 2         A. It's been paid in large part.                       2   those subscribers are tied up in --
 3         Q. Okay.                                               3         Q. In the litigation?
 4         A. Cable Bahamas is a guarantor of that note,          4         A. -- the litigation that we need to resume
 5   as was Summit. They obtained -- we collaterally assigned     5   defending. It should be worth 200 times 16,076, so that's
 6   that note to BankUnited.                                     6   a 350,000 asset, perhaps more, but you take 1,750, perhaps
 7         Q. Right.                                              7   less 200, multiply it by 17 -- 16,076, and you'd get, you
 8         A. They obtained BankUnited's release --               8   know, two million four.
 9         Q. Uh-huh.                                             9         Q. Okay.
10         A. -- of their interest, but they haven't             10         A. Not including the --
11   obtained Litestream's, because we don't believe that        11         Q. Plus some incremental value for the
12   they've quite fulfilled their payment due.                  12   passings?
13         Q. Okay. So that's a note owed by Summit, and         13         A. Not including the passings, not including
14   guaranteed by Cable Bahamas --                              14   the 20 miles of 144 thread piping that we own.
15         A. Right.                                             15         Q. Okay.
16         Q. -- originally owed to Litestream,                  16         A. And the satellite farm with seven dishes,
17   collaterally assigned to BankUnited. BankUnited has given   17   bigger than this room.
18   a release, but Litestream has not?                          18         Q. Who owns the land that the satellite farm is
19         A. Exactly.                                           19   located on?
20         Q. Okay.                                              20         A. The CDD that (inaudible) that it's in.
21         A. So, that would be -- so I didn't see myself        21         Q. Okay. So Litestream owns the physical
22   in the category of these two parties --                     22   assets --
23         Q. Right.                                             23         A. Right.
24         A. -- when I looked this over, and as you can         24         Q. -- the satellites. It's situated on land
25   see, I'm not, but if I read the fine print here, it         25   owned by the association, or the development?

                                                       Page 54                                                           Page 56

 1   seems like I -- I'm not even sure they should be             1         A. Yes, it's not the HOA.
 2   co-debtors.                                                  2         Q. Okay.
 3         Q. Right.                                              3         A. It's self-governing -- you know, I'm sure
 4         A. But I should.                                       4   you know what the CDD is.
 5         Q. Right. Okay.                                        5         Q. Right.
 6         A. So we should amend that, too.                       6         A. So it's CDD land.
 7         Q. Okay. The $6 million purchase price for the         7         Q. Does Litestream pay any lease, or anything
 8   Naples assets, was there a particular metric that that       8   else for occupying that land?
 9   sale price was arrived at through?                           9         A. There is a perpetual lease, but we don't pay
10         A. $1,676 per subscriber.                             10   the lease.
11         Q. Okay, and I can do the math on that, and I         11             MR. ROSENDORF: Got it. Okay. I don't
12   will, I won't make you sit while I do that, but how does,   12   have --
13   how does the subscriber count that was the subject of the   13             MS. FEINMAN: Okay. No other questions?
14   Naples sale compare to the subscribe count that is left     14             MR. ROSENDORF: No other questions for me.
15   with the remaining asset?                                   15             MS. FEINMAN: Okay. Obviously there needs
16         A. So the subs in St. Johns County are about          16   to be some amendments made.
17   1,750, not counting those passings, that are 2,500          17              CONTINUED EXAMINATION
18   passings that we built and own but haven't dealt --         18   BY MS. FEINMAN:
19         Q. Right.                                             19         Q. And who is going to be preparing the monthly
20         A. -- with those people.                              20   operating reports?
21         Q. It's not a live customer, it's a potential         21         A. That would be our office. The operating
22   customer?                                                   22   reports --
23         A. Right, but there is value in that asset, and       23         Q. The monthly operating reports that need to
24   in St. Johns County, we also have other types of assets     24   be filed with the Court.
25   besides subscriber investments, but you would apply the     25         A. We would be the ones with any operating

                                                                                                              14 (Pages 53 to 56)
                                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                (305) 358-8875
                    Case 19-26043-MAM             Doc 48         Filed 02/05/20       Page 100 of 100

                                                       Page 57                                                            Page 59

 1   details.                                                     1         MR. GOLDSTEIN: It's not a lot.
 2            THE WITNESS: Do we have a template for              2         MS. FEINMAN: Okay. All right. Thank
 3   what's needed in the operating reports? Have we filed        3 you.
 4   any?                                                         4
 5            MR. GOLDSTEIN: Not yet.                             5
 6            MS. FEINMAN: But, so you're not hiring an           6         (Thereupon, the 341 Meeting of Creditors was
 7   accountant to do it, are you?                                7 concluded.)
 8            MR. GOLDSTEIN: No.                                  8
 9            MS. FEINMAN: That's not your intention?             9
10            MR. GOLDSTEIN: No. (Inaudible) will be             10
11   prepare them.                                               11
12   BY MS. FEINMAN:                                             12
13        Q. Okay, and you understand that U.S. Trustee          13
14   fees will be due on a quarterly basis?                      14
15        A. (No verbal response.)                               15
16            MS. FEINMAN: And that's fit into the cash          16
17   collateral budget, correct?                                 17
18            MR. GOLDSTEIN: Yes.                                18
19            THE WITNESS: Lennar, as I recall in a              19
20   phone call last week, suggested that we should add that,    20
21   and so we have a new budget that I think you need by        21
22   tomorrow.                                                   22
23            MS. FEINMAN: The hearing is on Friday,             23
24   right?                                                      24
25            MR. GOLDSTEIN: The hearing is on Friday,           25

                                                       Page 58                                                            Page 60

 1   yes. We'll get the new budget circulated prior, that is      1
 2   the intention.                                               2                CERTIFICATION
 3             MS. FEINMAN: Okay.                                 3
 4             MR. ROSENDORF: I have just one brief               4   STATE OF FLORIDA :
 5   follow-up on that particular subject.                        5   COUNTY OF MIAMI-DADE :
 6             MS. FEINMAN: Okay.                                 6
                                                                  7            I, Cheryl L. Jenkins, RPR, RMR, Shorthand
 7             MR. ROSENDORF: And this may be better
                                                                  8   Reporter and Notary Public in and for the State of Florida
 8   directed to you, I don't know, you're not using the funds    9   at Large, do hereby certify that the foregoing Section 341
 9   in PNC that were subject to the writ of garnishment for     10   Meeting of Creditors was transcribed by me from a digital
10   cash collateral, correct?                                   11   recording made on the date and at the place as stated in
11             MR. GOLDSTEIN: We don't have access to it,        12   the caption hereto on page 1; that the foregoing
12   so, no.                                                     13   computer-aided transcription is a true record to the best
13             MR. ROSENDORF: Okay. That's what I                14   of my ability of said proceedings.
14   thought. Thank you.                                         15            WITNESS my hand this 27th day of
15             MS. FEINMAN: All right.                           16   January, 2020.
16             THE WITNESS: The bank is trying, to my            17
17   knowledge but, no, we don't, we haven't touched that        18
18   account since --                                            19            ______________________________
                                                                 20            CHERYL L. JENKINS, RPR, RMR
19             MR. ROSENDORF: Okay. All right. Based on
                                                                 21           Court Reporter and Notary Public
20   that, I'm going to go ahead and conclude.                             in and for the State of Florida at Large
21             When do you think you're going to prepare         22              Commission #GG 138863
22   the amendments?                                                              December 27, 2021
23             MR. GOLDSTEIN: Probably within the next           23
24   week to 10 days.                                            24
25             MS. FEINMAN: Okay.                                25


                                                                                                               15 (Pages 57 to 60)
                                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                (305) 358-8875
